Exhibit 10.3

EXECUTION COPY

 

--------------------------------------------------------------------------------

MBIA INSURANCE CORPORATION,

as Insurer

AMERICREDIT AUTOMOBILE RECEIVABLES TRUST 2006-R-M,

as Issuer

AMERICREDIT FINANCIAL SERVICES, INC.,

Individually, as Custodian and as Servicer

AFS SENSUB CORP.,

as Seller

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Trustee, as Trust Collateral Agent, as Collateral Agent and Backup Servicer

INSURANCE AGREEMENT

$1,200,000,000

AmeriCredit Automobile Receivables Trust 2006-R-M

Automobile Receivables Backed Notes

$448,000,000 Class A-1 Notes

$552,000,000 Class A-2 Notes

$200,000,000 Class A-3 Notes

Dated as of May 10, 2006

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

DEFINITIONS

      ARTICLE II REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 2.01.

   Representation and Warranties of AmeriCredit, the Servicer, the Seller and
the Custodian    5

Section 2.02.

   Affirmative Covenants of the Servicer, AmeriCredit, the Seller and the
Custodian    9

Section 2.03.

   Negative Covenants of AmeriCredit, the Servicer, the Seller and the Custodian
   16

Section 2.04.

   Representations and Warranties of the Issuer    16

Section 2.05.

   Affirmative Covenants of the Issuer    19

Section 2.06.

   Negative Covenants of the Issuer    22

Section 2.07.

   Representations, Warranties and Covenants of the Trustee, the Trust
Collateral Agent, the Collateral Agent and the Backup Servicer    23 ARTICLE III
THE POLICY; REIMBURSEMENT

Section 3.01.

   Issuance of the Policy    25

Section 3.02.

   Payment of Fees and Premium    28

Section 3.03.

   Reimbursement and Additional Payment Obligation    28

Section 3.04.

   Indemnification; Limitation of Liability    30

Section 3.05.

   Payment Procedure    32 ARTICLE IV FURTHER AGREEMENTS

Section 4.01.

   Effective Date; Term of the Insurance Agreement    33

Section 4.02.

   Further Assurances and Corrective Instruments    33

Section 4.03.

   Obligations Absolute    34

Section 4.04.

   Assignments; Reinsurance; Third-party Rights    35

Section 4.05.

   Liability of the Insurer    36

Section 4.06.

   Parties Will Not Institute Insolvency Proceedings    36

Section 4.07.

   Trustee, Custodian, Trust Collateral Agent, Collateral Agent, Backup
Servicer, Seller, Issuer and Servicer To Join in Enforcement Action    36

Section 4.08.

   Subrogation    37

Section 4.09.

   Insurer’s Rights Regarding Actions, Proceedings or Investigations    37
ARTICLE V DEFAULTS; REMEDIES

Section 5.01.

   Defaults    38

Section 5.02.

   Remedies; No Remedy Exclusive    40

Section 5.03.

   Waivers    41



--------------------------------------------------------------------------------

ARTICLE VI MISCELLANEOUS

Section 6.01.

   Amendments, Etc.    41

Section 6.02.

   Notices    42

Section 6.03.

   Severability    43

Section 6.04.

   Governing Law    43

Section 6.05.

   Consent to Jurisdiction    43

Section 6.06.

   Consent of the Insurer    44

Section 6.07.

   Counterparts    44

Section 6.08.

   Headings    44

Section 6.09.

   Trial by Jury Waived    44

Section 6.10.

   Limited Liability    44

Section 6.11.

   Entire Agreement    45

 

ii



--------------------------------------------------------------------------------

INSURANCE AGREEMENT

INSURANCE AGREEMENT (this “Insurance Agreement”), dated as of May 10, 2006 by
and among AMERICREDIT AUTOMOBILE RECEIVABLES TRUST 2006-R-M, as Issuer (the
“Issuer”), AFS SENSUB CORP., as Seller (the “Seller”), AMERICREDIT FINANCIAL
SERVICES, INC., individually (“AmeriCredit”) and in its capacity as Servicer
under the Sale and Servicing Agreement described below (together with its
permitted successors and assigns, the “Servicer”) and as Custodian (the
“Custodian”), MBIA INSURANCE CORPORATION, as Insurer (the “Insurer”), WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Trustee (the “Trustee”), as Trust
Collateral Agent (the “Trust Collateral Agent”), as Collateral Agent (the
“Collateral Agent”), and as Backup Servicer (the “Backup Servicer”).

WHEREAS, the Indenture dated as of May 10, 2006 relating to AmeriCredit
Automobile Receivables Trust 2006-R-M Automobile Receivables Backed Notes
$448,000,000 Class A-1 Notes, $552,000,000 Class A-2 Notes and $200,000,000
Class A-3 Notes, (the “Obligations”), between the Issuer, the Trustee and the
Trust Collateral Agent (the “Indenture”) provides for, among other things, the
issuance of asset backed notes representing debt obligations secured by the
collateral pledged thereunder and the Insurer has agreed to issue its Note
Guaranty Insurance Policy (the “Policy”) that guarantees certain payments on the
Obligations; and

WHEREAS, the Insurer shall be paid an insurance premium pursuant to the Sale and
Servicing Agreement and the details of such premium are set forth herein; and

WHEREAS, AmeriCredit, the Servicer, the Custodian, the Backup Servicer, the
Trustee, the Collateral Agent, the Trust Collateral Agent, the Seller and the
Issuer have undertaken certain obligations in consideration of the Insurer’s
issuance of the Policy;

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

The terms defined in this Article I shall have the meanings provided herein for
all purposes of this Insurance Agreement, unless the context clearly requires
otherwise, in both singular and plural form, as appropriate. Unless the context
clearly requires otherwise, all capitalized terms used herein and not otherwise
defined in this Article I shall have the meanings assigned to them in the Sale
and Servicing Agreement or the Indenture, as applicable. All words used herein
shall be construed to be of such gender or number as the circumstances require.
This “Insurance Agreement” shall mean this Insurance Agreement as a whole and as
the same may, from time to time hereafter, be amended, supplemented or modified.
The words “herein,” “hereby,” “hereof,” “hereto,” “hereinabove” and
“hereinbelow,” and words of similar import, refer to this Insurance Agreement as
a whole and not to any particular paragraph, clause or other subdivision hereof,
unless otherwise specifically noted.



--------------------------------------------------------------------------------

“Business Day” means any day other than (a) a Saturday or a Sunday, (b) a day on
which the Insurer is closed or (c) a day on which banking institutions in the
states of Texas, Delaware, Minnesota or New York are authorized or obligated by
law or executive order to be closed.

“Code” means the Internal Revenue Code of 1986, including, unless the context
otherwise requires, the rules and regulations thereunder, as amended from time
to time.

“Collateral Agent” means Wells Fargo Bank, National Association, a national
banking association, as collateral agent under the Spread Agreement, and any
successor to the Collateral Agent under the Spread Account Agreement.

“Commission” means the Securities and Exchange Commission.

“Corporate Liquidity Pool” means the sum of (i) cash and cash equivalents held
by AmeriCredit Corp. plus (ii) 75% of the aggregate outstanding balance of all
receivables owned by AmeriCredit Corp. or AmeriCredit that are not subject to
any lien or security interest of any third party; provided, however, that
“Corporate Liquidity Pool” shall not include any restricted cash balances.

“Date of Issuance” means the date on which the Policy is issued as specified
therein.

“Default” means any event which results, or which with the giving of notice or
the lapse of time or both would result, in an Insurance Agreement Event of
Default.

“Financial Statements” means, with respect to AmeriCredit Corp., the
consolidated balance sheets and the statements of income, retained earnings and
cash flows and the notes thereto which have been provided to the Insurer.

“Fiscal Agent” means the Fiscal Agent, if any, designated pursuant to the terms
of the Policy.

“Indemnification Agreement” means the Indemnification Agreement dated as of
May 9, 2006 among the Insurer, AmeriCredit and Credit Suisse Securities (USA)
LLC, as Representative of the Underwriters.

“Indenture” means the Indenture dated as of May 10, 2006 among the Issuer, the
Trust Collateral Agent and the Trustee as the same may be amended or
supplemented from time to time in accordance with the terms thereof.

“Insurance Agreement Event of Default” means any event of default specified in
Section 5.01 hereof.

“Investment Company Act” means the Investment Company Act of 1940, including,
unless the context otherwise requires, the rules and regulations thereunder, as
amended.

“Late Payment Rate” means, for any date of determination, the rate of interest
as it is publicly announced by Citibank, N.A. at its principal office in
New York, New York as its prime rate (any change in such prime rate of interest
to be effective on the date such change is

 

2



--------------------------------------------------------------------------------

announced by Citibank, N.A.) plus 2%. The Late Payment Rate shall be computed on
the basis of a year of 365 days, calculating the actual number of days elapsed.
In no event shall the Late Payment Rate exceed the maximum rate permissible
under any applicable law limiting interest rates.

“Liabilities” shall have the meaning ascribed to such term in Section 3.04(a)
hereof.

“Losses” means (a) any actual out-of-pocket loss paid by the Insurer or its
respective parents, subsidiaries and affiliates or any shareholder, director,
officer, employee, agent or any “controlling person” (as such term is used in
the Securities Act) of any of the foregoing and (b) any actual out-of-pocket
costs and expenses paid by such party, including reasonable fees and expenses of
its counsel, to the extent not paid, satisfied or reimbursed from funds provided
by any other Person (provided that the foregoing shall not create or imply any
obligation to pursue recourse against any such other Person).

“Material Adverse Change” means, in respect of any Person, a material adverse
change in (a) the business, financial condition, results of operations or
properties of such Person or (b) the ability of such Person to perform its
obligations under any of the Transaction Documents.

“Master Warehouse Facility” means the second amended and restated sale and
servicing agreement, dated as of November 5, 2003, among AmeriCredit Master
Trust, a Delaware statutory trust, AmeriCredit Funding Corp. VII, a Delaware
corporation, AmeriCredit and JP Morgan Chase Bank, N.A. (as successor in
interests to Bank One, NA) as amended or supplemented, and any replacement
warehouse facility.

“Moody’s” means Moody’s Investors Service, Inc., a Delaware corporation, and any
successor thereto, and, if such corporation shall for any reason no longer
perform the functions of a securities rating agency, “Moody’s” shall be deemed
to refer to any other nationally recognized rating agency designated by the
Insurer.

“Obligor” means the original obligor under each Receivable, including any
guarantor of such obligor and their respective successors.

“Offering Document” means the Prospectus dated April 28, 2006 and the Prospectus
Supplement thereto dated May 9, 2006 of the Issuer in respect of the Obligations
(and any amendment or supplement thereto) and any other offering document in
respect of the Obligations prepared by AmeriCredit, the Servicer, the Seller or
the Issuer that makes reference to the Policy.

“Opinion Facts and Assumptions” means the facts and assumptions contained in the
insolvency opinion dated May 18, 2006 by Dewey Ballantine LLP and the officer’s
certificates attached as exhibits thereto insofar as they relate to the Seller,
the Issuer and AmeriCredit.

“Owner” shall have the meaning set forth in the Note Policy.

“Person” means an individual, joint stock company, trust, unincorporated
association, joint venture, corporation, business or owner trust, limited
liability company, partnership or other organization or entity (whether
governmental or private).

 

3



--------------------------------------------------------------------------------

“Premium” means the premium payable in accordance with Section 3.02 hereof.

“Premium Letter” means the Premium Letter from the Insurer to AmeriCredit, the
Issuer, the Trustee and the Trust Collateral Agent dated May 10, 2006.

“Premium Percentage” shall have the meaning ascribed to such term in
Section 3.02 hereof.

“Purchase Agreement” means the Purchase Agreement dated as of May 10, 2006,
between the Seller and AmeriCredit, as the same may be amended or supplemented
from time to time in accordance with the terms thereof.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement dated as
of May 10, 2006 among the Issuer, the Seller, the Servicer, the Backup Servicer
and the Trust Collateral Agent as the same may be amended or supplemented from
time to time in accordance with the terms thereof.

“Securities Act” means the Securities Act of 1933, including, unless the context
otherwise requires, the rules and regulations thereunder, as amended from time
to time.

“Securities Exchange Act” means the Securities Exchange Act of 1934, including,
unless the context otherwise requires, the rules and regulations thereunder, as
amended from time to time.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto, and, if such corporation shall for
any reason no longer perform the functions of a securities rating agency, “S&P”
shall be deemed to refer to any other nationally recognized rating agency
designated by the Insurer.

“Tangible Net Worth” means, with respect to any Person, the net worth of such
Person calculated in accordance with GAAP, after subtracting therefrom the
aggregate amount of such Person’s intangible assets, including, without
limitation, goodwill, franchises, licenses, patents, trademarks, copyrights and
service marks.

“Term of the Insurance Agreement” shall be determined as provided in
Section 4.01 hereof.

“Transaction” means the transactions contemplated by the Transaction Documents,
including the transactions described in the Transaction Documents.

“Transaction Documents” means this Insurance Agreement, the Indemnification
Agreement, the Indenture, the Trust Agreement, the Sale and Servicing Agreement,
the Purchase Agreement, the Underwriting Agreement, the Custodian Agreement, the
Lockbox Agreement, the Premium Letter, the Spread Account Agreement and the
Obligations.

“Trust Agreement” means the Amended and Restated Trust Agreement dated as of
May10, 2006 between the Seller and Wilmington Trust Company, as Owner Trustee,
as the same may be amended or supplemented from time to time in accordance with
the terms thereof.

 

4



--------------------------------------------------------------------------------

“Trust Collateral Agent” means Wells Fargo Bank, National Association, a
national banking association, as collateral agent under the Indenture, and any
successor to the Trust Collateral Agent under the Indenture.

“Trustee” means Wells Fargo Bank, National Association, a national banking
association, as Trustee under the Indenture, and any successor Trustee under the
Indenture.

“Trust Indenture Act” means the Trust Indenture Act of 1939, including, unless
the context otherwise requires, the rules and regulations thereunder, as amended
from time to time.

“Underwriters” means Credit Suisse Securities (USA) LLC, Lehman Brothers, Inc.,
Barclays Capital Inc., Deutsche Bank Securities Inc., J.P. Morgan Securities
Inc., and Wachovia Capital Markets, LLC.

“Underwriting Agreement” means the Underwriting Agreement between the
Underwriters and the Seller with respect to the offer and sale of the
Obligations, as the same may be amended from time to time.

ARTICLE II

REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 2.01. Representation and Warranties of AmeriCredit, the Servicer, the
Seller and the Custodian. AmeriCredit, the Servicer, the Seller and the
Custodian represent, warrant and covenant as of the Date of Issuance, each as to
those matters relating to itself, as follows:

(a) Due Organization and Qualification. AmeriCredit, the Servicer, the Seller
and the Custodian are each a corporation, duly organized, validly existing and
in good standing under the laws of its respective jurisdiction of organization.
Each of AmeriCredit, the Servicer, the Seller and the Custodian is duly
qualified to do business, is in good standing and has obtained all licenses,
permits, charters, registrations and approvals (together, “approvals”) necessary
for the conduct of its business as currently conducted and as described in the
Offering Document and the performance of its obligations under the Transaction
Documents in each jurisdiction in which the failure to be so qualified or to
obtain such approvals would render any Transaction Document unenforceable in any
respect or would have a material adverse effect upon the Transaction, the Owners
or the Insurer.

(b) Power and Authority. Each of the Servicer, the Seller and the Custodian has
all necessary power and authority to conduct its business as currently conducted
and, as described in the Offering Document, to execute, deliver and perform its
obligations under the Transaction Documents and to consummate the Transaction.

(c) Due Authorization. The execution, delivery and performance of the
Transaction Documents by AmeriCredit, the Servicer, the Seller and the Custodian
have been duly authorized by all necessary action and do not require any
additional approvals or consents of, or other action by or any notice to or
filing with, any Person, including,

 

5



--------------------------------------------------------------------------------

without limitation, any governmental entity or the Servicer’s, AmeriCredit’s,
the Seller’s or the Custodian’s stockholders, which have not previously been
obtained or given by the Servicer, AmeriCredit, the Seller or the Custodian.

(d) Noncontravention. None of the execution and delivery of the Transaction
Documents by AmeriCredit, the Servicer, the Seller or the Custodian, the
consummation of the transactions contemplated thereby or by the Offering
Document or the satisfaction of the terms and conditions of the Transaction
Documents:

(i) conflicts with or results in any breach or violation of any provision of the
organizational documents of the Servicer, AmeriCredit, the Seller or the
Custodian or any law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award currently in effect having applicability to the
Servicer, AmeriCredit, the Seller or the Custodian or any of their material
properties, including regulations issued by an administrative agency or other
governmental authority having supervisory powers over the Servicer, AmeriCredit,
the Seller or the Custodian;

(ii) constitutes a default by the Servicer, AmeriCredit, the Seller or the
Custodian under or a breach of any provision of any loan agreement, mortgage,
indenture or other agreement or instrument to which the Servicer, AmeriCredit,
the Seller or the Custodian is a party or by which any of its or their
respective properties, which are individually or in the aggregate material to
the Servicer, AmeriCredit, the Seller or the Custodian, is or may be bound or
affected; or

(iii) results in or requires the creation of any lien upon or in respect of any
assets of the Servicer, AmeriCredit, the Seller or the Custodian, except as
contemplated by the Transaction Documents.

(e) Legal Proceedings. There is no action, proceeding or investigation by or
before any court, governmental or administrative agency or arbitrator against or
affecting the Servicer, AmeriCredit, the Seller, the Custodian or any of its or
their subsidiaries, or any properties or rights of the Servicer, AmeriCredit,
the Seller, the Custodian or any of its or their subsidiaries, pending or, to
the Servicer’s, AmeriCredit’s, the Seller’s or the Custodian’s knowledge after
reasonable inquiry, threatened, which in any case could reasonably be expected
to result in a Material Adverse Change with respect to AmeriCredit, the
Servicer, the Seller or Custodian.

(f) Valid and Binding Obligations. The Obligations, when executed, authenticated
and issued in accordance with the Indenture, and the Transaction Documents
(other than the Obligations), when executed and delivered by the Servicer, the
Seller AmeriCredit, and the Custodian, will constitute the legal, valid and
binding obligations of the Servicer, AmeriCredit, the Seller, the Custodian and
the Trust, as applicable, enforceable in accordance with their respective terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and general equitable principles and public policy considerations as
to rights of indemnification for violations of federal securities laws.

 

6



--------------------------------------------------------------------------------

None of the Servicer, AmeriCredit, the Seller or the Custodian will at any time
in the future deny that the Transaction Documents constitute the legal, valid
and binding obligations of the Servicer, AmeriCredit, the Seller, the Custodian
or the Trust, as applicable.

(g) Financial Statements. The Financial Statements of AmeriCredit Corp., copies
of which have been furnished to the Insurer by AmeriCredit, (i) are, as of the
dates and for the periods referred to therein, complete and correct in all
material respects, (ii) present fairly the financial condition and results of
operations of AmeriCredit Corp., as of the dates and for the periods indicated
and (iii) have been prepared in accordance with generally accepted accounting
principles consistently applied, except as noted therein (subject as to interim
statements to normal year-end adjustments). Since the date of the most recent
Financial Statements, there has been no Material Adverse Change in respect of
AmeriCredit Corp., the Custodian, AmeriCredit, the Seller or the Servicer.
Except as disclosed in the Financial Statements, AmeriCredit Corp., the
Custodian, AmeriCredit, the Seller and the Servicer are not subject to any
contingent liabilities or commitments that, individually or in the aggregate,
have a material possibility of causing a Material Adverse Change in respect of
AmeriCredit Corp., the Custodian, AmeriCredit, the Seller and the Servicer.

(h) Compliance With Law, Etc. No practice, procedure or policy employed, or
proposed to be employed, by the Servicer, AmeriCredit, the Seller or the
Custodian in the conduct of its business violates any law, regulation, judgment,
agreement, order or decree applicable to any of them that, if enforced, could
reasonably be expected to result in a Material Adverse Change with respect to
the Servicer, AmeriCredit, the Seller or the Custodian. The Servicer,
AmeriCredit, the Seller and the Custodian are not in breach of or in default
under any applicable law or administrative regulation of its respective
jurisdiction of organization, or any department, division, agency or
instrumentality thereof or of the United States or any applicable judgment or
decree or any loan agreement, note, resolution, certificate, agreement or other
instrument to which the Servicer, AmeriCredit, the Seller or the Custodian is a
party or is otherwise subject which, if enforced, would have a material adverse
effect on the ability of the Servicer, AmeriCredit, the Seller or the Custodian,
as the case may be, to perform its respective obligations under the Transaction
Documents.

(i) Taxes. The Servicer, AmeriCredit, the Seller and the Custodian and the
Servicer’s, AmeriCredit’s, the Seller’s and the Custodian’s parent company or
companies have filed prior to the date hereof all federal and state tax returns
that are required to be filed and paid all taxes, including any assessments
received by them that are not being contested in good faith, to the extent that
such taxes have become due, except for any failures to file or pay that,
individually or in the aggregate, would not result in a Material Adverse Change
with respect to the Servicer, the Seller or the Custodian.

(j) Accuracy of Information. Neither the Transaction Documents nor other
information relating to the Receivables, the operations of the Servicer,
AmeriCredit, the Seller or the Custodian (including servicing or origination of
loans) or the financial condition of the Servicer, AmeriCredit, the Seller or
the Custodian (collectively, the

 

7



--------------------------------------------------------------------------------

“Documents”), as amended, supplemented or superseded, furnished to the Insurer
by the Servicer, AmeriCredit, the Seller or the Custodian contains any statement
of a material fact by the Servicer, AmeriCredit, the Seller or the Custodian
which was untrue or misleading in any material adverse respect when made. None
of the Servicer, AmeriCredit, the Seller or the Custodian has any knowledge of
circumstances that could reasonably be expected to cause a Material Adverse
Change with respect to the Servicer, AmeriCredit, the Seller or the Custodian.
Since the furnishing of the Documents, there has been no change or any
development or event involving a prospective change known to the Servicer,
AmeriCredit, the Seller or the Custodian that would render any of the Documents
untrue or misleading in any material respect.

(k) Compliance With Securities Laws. The offer and sale of the Obligations
comply in all material respects with all requirements of law, including all
registration requirements of applicable securities laws. Without limitation of
the foregoing, the Offering Document does not contain any untrue statement of a
material fact and does not omit to state a material fact necessary to make the
statements made therein, in light of the circumstances under which they were
made, not misleading; provided, however, that no representation is made with
respect to the information in the Offering Document set forth under the headings
“THE POLICY” and “THE INSURER” or the consolidated financial statements of the
Insurer incorporated by reference in the Offering Document. Neither the offer
nor the sale of the Obligations has been or will be in violation of the
Securities Act or any other federal or state securities laws. The Trust is not
required to be registered as an “investment company” under the Investment
Company Act.

(l) Transaction Documents. Each of the representations and warranties of the
Servicer, AmeriCredit, the Seller and the Custodian contained in the Transaction
Documents is true and correct in all material respects, and the Servicer,
AmeriCredit, the Seller and the Custodian hereby make each such representation
and warranty to, and for the benefit of, the Insurer as if the same were set
forth in full herein.

(m) Solvency Fraudulent Conveyance. The Servicer, AmeriCredit, the Seller and
the Custodian are solvent and will not be rendered insolvent by the Transaction
and, after giving effect to the Transaction, none of the Servicer, AmeriCredit,
the Seller or the Custodian will be left with an unreasonably small amount of
capital with which to engage in its business, nor does the Servicer,
AmeriCredit, the Seller or the Custodian intend to incur, or believe that it has
incurred, debts beyond its ability to pay as they mature. None of the Servicer,
AmeriCredit, the Seller or the Custodian contemplates the commencement of
insolvency, bankruptcy, liquidation or consolidation proceedings or the
appointment of a receiver, liquidator, conservator, trustee or similar official
in respect of the Servicer, AmeriCredit, the Seller or the Custodian or any of
their assets. The amount of consideration being received by the Issuer upon the
sale of the Obligations to the Underwriter constitutes reasonably equivalent
value and fair consideration for the interest in the Receivables securing the
Obligations. AmeriCredit is not transferring the Receivables to the Seller, the
Seller is not transferring the Receivables to the Issuer, the Issuer is not
pledging the Receivables to the Trustee and the Issuer is not selling the
Obligations to the Underwriter, as provided in the Transaction Documents, with
any intent to hinder, delay or defraud any of the Seller’s, AmeriCredit’s or the
Custodian’s creditors.

 

8



--------------------------------------------------------------------------------

(n) Principal Place of Business.

(i) The principal place of business of AmeriCredit, the Servicer and the
Custodian is located in Fort Worth, Texas and AmeriCredit, the Servicer and the
Custodian are a corporation organized under the laws of the State of Delaware.
“AmeriCredit Financial Services, Inc.” is the correct legal name of AmeriCredit,
the Servicer and the Custodian indicated on the public records of AmeriCredit,
the Servicer and the Custodian’s jurisdiction of organization which shows
AmeriCredit, the Servicer and the Custodian to be organized.

(ii) The principal place of business of the Seller is located in Las Vegas,
Nevada and the Seller is a corporation organized under the laws of the State of
Nevada. “AFS SenSub Corp.” is the correct legal name of the Seller indicated on
the public records of the Seller’s jurisdiction of organization which shows the
Seller to be organized.

(o) Opinion Facts and Assumptions. The Opinion Facts and Assumptions insofar as
they relate to the Seller and AmeriCredit are true and correct as of the Date of
Issuance.

Section 2.02. Affirmative Covenants of the Servicer, AmeriCredit, the Seller and
the Custodian. The Servicer, AmeriCredit, the Seller and the Custodian hereby
agree that during the Term of the Insurance Agreement, unless the Insurer shall
otherwise expressly consent in writing:

(a) Compliance With Agreements and Applicable Laws. The Servicer, AmeriCredit,
the Seller and the Custodian shall not be in default under the Transaction
Documents and shall comply with all material requirements of any law, rule or
regulation applicable to it. None of the Servicer, AmeriCredit, the Seller or
the Custodian shall agree to any amendment to or modification of the terms of
any Transaction Documents unless the Insurer shall have given its prior written
consent.

(b) Corporate Existence. The Servicer, its successors and assigns, AmeriCredit,
its successors and assigns, the Seller, its successors and assign and the
Custodian, its successors and assigns shall maintain their corporate or business
trust existence and shall at all times continue to be duly organized under the
laws of their respective jurisdictions of organization and duly qualified and
duly authorized (as described in section 2.01(a), (b) and (c) hereof) and shall
conduct its business in accordance with the terms of its certificate or articles
of incorporation, bylaws and organizational documents.

 

9



--------------------------------------------------------------------------------

(c) Financial Statements; Accountants’ Reports; Other Information. The Servicer,
AmeriCredit, the Seller and the Custodian shall keep or cause to be kept in
reasonable detail books and records of account of their assets and business,
including, but not limited to, books and records relating to the Transaction.
The Servicer and the Seller shall furnish or cause to be furnished to the
Insurer:

(i) Annual Financial Statements. As soon as available, and in any event within
120 days after the close of each fiscal year of AmeriCredit Corp., the audited
consolidated balance sheets of AmeriCredit Corp., and its subsidiaries as of the
end of such fiscal year and the related audited consolidated statements of
income, changes in shareholders’ equity and cash flows for such fiscal year, all
in reasonable detail and stating in comparative form the respective figures for
the corresponding date and period in the preceding fiscal year, prepared in
accordance with generally accepted accounting principles, consistently applied,
and accompanied by the audit opinion of AmeriCredit Corp.’s independent
accountants (which shall be nationally recognized independent public accounting
firms) and by the certificate specified in Section 2.02(e) hereof.

(ii) Quarterly Financial Statements. As soon as available, and in any event
within 90 days after each of the first three fiscal quarters of each fiscal year
of AmeriCredit Corp., the unaudited consolidated balance sheets of AmeriCredit
Corp. and its subsidiaries as of the end of such fiscal quarter and the related
unaudited consolidated statements of income, changes in shareholders’ equity and
cash flows for such fiscal quarter, all in reasonable detail and stating in
comparative form the respective figures for the corresponding date and period in
the preceding fiscal year, prepared in accordance with generally accepted
accounting principles consistently applied and accompanied by the certificate
specified in Section 2.02(e) hereof.

(iii) Initial and Continuing Reports. On or before the Closing Date, the
Servicer will provide the Insurer a copy of the magnetic tape to be delivered to
the Trustee, the Trust Collateral Agent and the Backup Servicer on the Closing
Date, setting forth, as to each Receivable, the information (as of the close of
business on the prior day) required under the definition of “Schedule of
Receivables” at Section 1.1 of the Sale and Servicing Agreement. Thereafter, the
Servicer shall deliver to the Insurer the reports required by Section 4.9 of the
Sale and Servicing Agreement pursuant to the terms of Section 4.9 of the Sale
and Servicing Agreement.

(iv) Computer Diskette. Upon request of the Insurer, the Servicer will deliver
to the Insurer on a quarterly basis a computer diskette containing a summary of
the information provided to the Insurer pursuant to clause (iii) of this
Section 2.02(c) and also containing information similar to the information
provided in the Schedule of Receivables and any supplements delivered to the
Trust Collateral Agent and the Backup Servicer pursuant to the Sale and
Servicing Agreement and described in Schedule A of the Sale and Servicing
Agreement.

(v) Certain Information. Upon the reasonable request of the Insurer, the
Servicer and the Seller shall promptly provide copies of any requested proxy
statements, financial statements, reports and registration statements which the
Servicer or the Seller files with, or delivers to, the Commission or any
national securities exchange.

 

10



--------------------------------------------------------------------------------

(vi) Other Information. Promptly upon receipt thereof, copies of all schedules,
financial statements or other similar reports delivered to or by the Servicer,
the Seller or the Custodian pursuant to the terms of the Transaction Documents
and, promptly upon request, such other data as the Insurer may reasonably
request.

All financial statements specified in clause (i) of this Section 2.02(c) shall
be furnished in consolidated form for AmeriCredit Corp. and all its subsidiaries
in the event AmeriCredit Corp. shall consolidate its financial statements with
its subsidiaries.

The Insurer agrees that it and its agents, accountants and attorneys shall keep
confidential all financial statements, reports and other information delivered
by the Servicer pursuant to this Section 2.02(c) to the extent provided in
Section 2.02(f) hereof.

(d) Monthly Compliance Certificate. The Servicer shall deliver to the Insurer,
on the 25th day of each month and if such day is not a Business Day then on the
next Business Day a certificate signed by an officer of AmeriCredit:

(i) stating the most recent Tangible Net Worth for AmeriCredit Corp.;

(ii) stating the amount of committed and in good standing warehouse facilities
maintained by AmeriCredit;

(iii) listing each of the Insurance Agreement Events of Default and indicating
whether or not each Insurance Agreement Event of Default has occurred;

(iv) stating the three month rolling average recovery rate used in calculating
the Minimum Sale Price with respect to Sold Receivables for the prior month and
stating the Minimum Sale Price with respect to all Sold Receivables sold during
the prior month; and

(v) identifying (A) the aggregate principal balance of all Receivables purchased
by the Servicer or by the Seller on the related Accounting Date, (B) the
aggregate principal balance of all Receivables which became Liquidated
Receivables during the related Collection Period or (C) the aggregate principal
balance of all Receivables which were paid in full during the related Collection
Period.

(e) Compliance Certificate. AmeriCredit, the Servicer and the Seller shall
deliver to the Insurer, concurrently with the delivery of the financial
statements required pursuant to Section 2.02(c)(i) and (ii) hereof, one or more
certificates signed by an officer of AmeriCredit, an officer of the Servicer and
an officer of the applicable Seller authorized to execute such certificates on
behalf of AmeriCredit, the Servicer and the Seller stating that:

(i) a review of the Servicer’s performance under the Transaction Documents
during such period has been made under such officer’s supervision;

 

11



--------------------------------------------------------------------------------

(ii) to the best of such individual’s knowledge following reasonable inquiry, no
Default or Insurance Agreement Event of Default has occurred or, if a Default or
Insurance Agreement Event of Default has occurred, specifying the nature thereof
and, if the Servicer has a right to cure pursuant to Section 9.1 of the Sale and
Servicing Agreement, stating in reasonable detail (including, if applicable, any
supporting calculations) the steps, if any, being taken by the Servicer to cure
such Default or Insurance Agreement Event of Default or to otherwise comply with
the terms of the agreement to which such Default or Insurance Agreement Event of
Default relates;

(iii) the attached financial statements submitted in accordance with
Section 2.02(c)(i) or (ii) hereof, as the case may be, are complete and correct
in all material respects and present fairly the financial condition and results
of operations of AmeriCredit, the Seller and the Servicer as of the dates and
for the periods indicated, in accordance with generally accepted accounting
principles consistently applied; and

(f) Access to Records; Discussions With Officers and Accountants. On an annual
basis, or upon the occurrence of a Material Adverse Change, a Default or an
Insurance Agreement Event of Default AmeriCredit, the Servicer and the Seller
shall, upon the reasonable request of the Insurer, permit the Insurer or its
authorized agents and the Backup Servicer:

(i) to inspect the books and records of AmeriCredit, the Servicer and the Seller
as they may relate to the Obligations, the obligations of AmeriCredit, the
Servicer, or the obligations of the Seller under the Transaction Documents, and
the Transaction;

(ii) to discuss the affairs, finances and accounts of AmeriCredit, the Servicer
or the Seller with the chief operating officer and the chief financial officer
of the Servicer, the Seller or of the Custodian, as the case may be; and

(iii) with AmeriCredit’s, the Servicer’s or the Seller’s consent, as applicable,
which consent shall not be unreasonably withheld, to discuss the affairs,
finances and accounts of AmeriCredit, the Servicer or the Seller with
AmeriCredit’s, the Servicer’s or the Seller’s independent accountants, provided
that an officer of AmeriCredit, the Servicer or the Seller shall have the right
to be present during such discussions.

Such inspections and discussions shall be conducted during normal business hours
and shall not unreasonably disrupt the business of AmeriCredit, the Servicer or
the Seller. The books and records of AmeriCredit shall be maintained at the
address of AmeriCredit designated herein for receipt of notices, unless
AmeriCredit shall otherwise advise the parties hereto in writing. The books and
records of the Seller shall be maintained at the address of the Seller
designated herein for receipt of notices, unless the Seller shall otherwise
advise the parties hereto in writing. The books and records of the Servicer
shall be maintained at the address of the Servicer designated herein for receipt
of notices,

 

12



--------------------------------------------------------------------------------

unless the Servicer shall otherwise advise the parties hereto in writing. The
books and records of the Custodian shall be maintained at the address of the
Custodian designated herein for receipt of notices, unless the Custodian shall
otherwise advise the parties hereto in writing.

The Insurer agrees that it and its shareholders, directors, agents, accountants
and attorneys shall keep confidential any matter of which it becomes aware
through such inspections or discussions (unless readily available from public
sources), except as may be otherwise required by regulation, law or court order
or requested by appropriate governmental authorities or as necessary to preserve
its rights or security under or to enforce the Transaction Documents, provided
that the foregoing shall not limit the right of the Insurer to make such
information available to its regulators, securities rating agencies, reinsurers,
credit and liquidity providers, counsel and accountants.

(g) Notice of Material Events. AmeriCredit, the Servicer, the Seller and the
Custodian shall be obligated (which obligation shall be satisfied as to each if
performed by AmeriCredit, the Servicer, the Seller or the Custodian) promptly to
inform the Insurer in writing of the occurrence of any of the following to the
extent any of the following relate to it:

(i) the submission of any claim or the initiation or threat of any legal
process, litigation or administrative or judicial investigation or rule making
or disciplinary proceeding in any federal, state or local court or before any
arbitration board, or any such proceeding threatened by any government agency,
that has a reasonable likelihood of being adversely determined and (A) if so
determined, could have a material adverse effect on the Servicer, the Seller,
the Custodian, the Owners or the Insurer, (B) would be required to be disclosed
to the Commission or to the AmeriCredit’s, Servicer’s, the Seller’s or the
Custodian’s shareholders or (C) would result in a Material Adverse Change with
respect to AmeriCredit, the Servicer, the Seller or the Custodian;

(ii) any change in the location of the Servicer’s, the Seller’s or the
Custodian’s principal office or any change in the location of Servicer’s, the
Seller’s or the Custodian’s books and records;

(iii) the occurrence of any Default or Insurance Agreement Event of Default or
of any Material Adverse Change;

(iv) the commencement of any proceedings by or against AmeriCredit, the
Servicer, the Seller or the Custodian under any applicable bankruptcy,
reorganization, liquidation, rehabilitation, insolvency or other similar law now
or hereafter in effect or of any proceeding in which a receiver, liquidator,
conservator, trustee or similar official shall have been, or may be, appointed
or requested for AmeriCredit, the Servicer, the Seller or the Custodian or any
of its or their assets; or

 

13



--------------------------------------------------------------------------------

(v) the receipt of notice that (A) AmeriCredit, the Servicer, the Seller or the
Custodian is being placed under regulatory supervision, (B) any license, permit,
charter, registration or approval necessary for the conduct of AmeriCredit’s,
Servicer’s, the Seller’s or the Custodian’s business is to be or may be
suspended or revoked, or (C) AmeriCredit, the Servicer, the Seller or the
Custodian is to cease and desist any practice, procedure or policy employed by
AmeriCredit, the Servicer, the Seller or the Custodian in the conduct of its
business, which, in any such case, may result in a Material Adverse Change with
respect to AmeriCredit, Servicer, the Seller or the Custodian or would have a
material adverse effect on the Owners or the Insurer.

(h) Financing Statements and Further Assurances. The Servicer will cause to be
filed all necessary financing statements or other instruments, and any
amendments or continuation statements relating thereto, necessary to be kept and
filed in such manner and in such places as may be required by law to preserve
and protect fully the interest of the Trust Collateral Agent in the Collateral.
In addition, each of the Servicer, the Seller and the Custodian agrees to
cooperate with S&P and Moody’s in connection with any review of the Transaction
that may be undertaken by S&P or Moody’s after the date hereof and to provide
all information reasonably requested by S&P or Moody’s. In the event that a
successor servicer is appointed pursuant to the Sale and Servicing Agreement,
the transition costs and expenses incurred by such successor servicer shall be
paid in accordance with Section 5.7 of the Sale and Servicing Agreement.

(i) Maintenance of Licenses. AmeriCredit, the Servicer, the Seller and the
Custodian, respectively, or any successors thereof shall maintain or cause to be
maintained all licenses, permits, charters and registrations which are material
to the conduct of its business.

(j) Redemption of Obligations. AmeriCredit, the Servicer, the Seller and the
Custodian shall instruct the Trustee, upon redemption or payment in full of the
Obligations pursuant to the Indenture or otherwise, to furnish to the Insurer a
notice of such redemption and, upon a redemption or payment in full of the
Obligations, to surrender the Note Policy to the Insurer for cancellation.

(k) Disclosure Document. Each Offering Document delivered with respect to the
Obligations shall clearly disclose that the Note Policy is not covered by the
property/casualty insurance security fund specified in Article 76 of the New
York Insurance Law.

(l) Servicing of Receivables. The Servicer shall perform such actions with
respect to the Receivables as are required by or provided in the Sale and
Servicing Agreement. The Servicer will provide the Insurer with written notice
of any change or amendment to any Transaction Document as currently in effect.

(m) Maintenance of Security Interest. On or before each April 30, beginning in
2007, so long as any of the Obligations are outstanding, the Servicer shall
furnish to the Insurer and the Trust Collateral Agent an officers’ certificate
either stating that such action

 

14



--------------------------------------------------------------------------------

has been taken with respect to the recording, filing, rerecording and refiling
of any financing statements and continuation statements as is necessary to
maintain the interest of the Trust Collateral Agent created by the Indenture
with respect to the Collateral and reciting the details of such action or
stating that no such action is necessary to maintain such interests. Such
officers’ certificate shall also describe the recording, filing, rerecording and
refiling of any financing statements and continuation statements that will be
required to maintain the interest of the Trust Collateral Agent in the
Collateral until the date such next officers’ certificate is due. The Servicer
will use its best efforts to cause any necessary recordings or filings to be
made with respect to the Collateral.

(n) Closing Documents. The Servicer shall provide or cause to be provided to the
Insurer a loose transcript of the Transaction Documents and the Offering
Document and an executed original copy of each document executed in connection
with the Transaction within 60 days after the date of closing. Upon the request
of the Insurer, the Servicer shall provide or cause to be provided to the
Insurer a copy of each of the Transaction Documents on computer diskette, in a
format acceptable to the Insurer.

(o) Preference Payments. With respect to any Preference Amount (as defined in
the Note Policy), the Servicer shall provide to the Insurer upon the request of
the Insurer:

(i) a certified copy of the final nonappealable order of a court having
competent jurisdiction ordering the recovery by a trustee in bankruptcy as
voidable preference amounts included in previous distributions under Section 5.7
of the Sale and Servicing Agreement to any Owner pursuant to the United States
Bankruptcy Code, 11 U.S.C. §§ 101 et seq., as amended (the “Bankruptcy Code”);

(ii) an opinion of counsel satisfactory to the Insurer, and upon which the
Insurer shall be entitled to rely, stating that such order is final and is not
subject to appeal;

(iii) an assignment in such form as is reasonably required by the Insurer,
irrevocably assigning to the Insurer all rights and claims of the Servicer, the
Trustee and any Owner relating to or arising under the Receivable against the
debtor which made such preference payment or otherwise with respect to such
preference amount; and

(iv) appropriate instruments to effect (when executed by the affected party) the
appointment of the Insurer as agent for the Trustee and any Owner in any legal
proceeding relating to such preference payment being in a form satisfactory to
the Insurer.

(p) Replacement Servicer. If servicing is transferred from the Servicer to a
replacement Servicer pursuant to Article IX of the Sale and Servicing Agreement,
then in the event that the fees and expenses of a replacement servicer or any
transition costs relating to the transfer of servicing from the Servicer to the
replacement servicer exceed the amounts payable to such Servicer under the Sale
and Servicing Agreement, AmeriCredit shall promptly pay such fees, expenses or
transition costs.

 

15



--------------------------------------------------------------------------------

Section 2.03. Negative Covenants of AmeriCredit, the Servicer, the Seller and
the Custodian. AmeriCredit, the Servicer, the Seller and the Custodian hereby
agree that during the Term of the Insurance Agreement, unless the Insurer shall
otherwise expressly consent in writing:

(a) Impairment of Rights. None of AmeriCredit, the Servicer, the Seller and the
Custodian shall take any action, or fail to take any action, if such action or
failure to take action may result in a material adverse change as described in
clause (b) of the definition of Material Adverse Change with respect to
AmeriCredit, the Servicer, the Seller or the Custodian, or may interfere with
the enforcement of any rights of the Insurer under or with respect to the
Transaction Documents. AmeriCredit, the Servicer, the Seller or the Custodian
shall give the Insurer written notice of any such action or failure to act on
the earlier of (i) the date upon which any publicly available filing or release
is made with respect to such action or failure to act or (ii) promptly prior to
the date of consummation of such action or failure to act. AmeriCredit, the
Servicer, the Seller and the Custodian shall furnish to the Insurer all
information requested by it that is reasonably necessary to determine compliance
with this Section (a).

(b) Adverse Selection Procedure. AmeriCredit, the Servicer, the Seller and the
Custodian shall not use any adverse selection procedure in selecting Receivables
to be transferred to the Trust Collateral Agent from the outstanding Receivables
that qualify under the Indenture or the Sale and Servicing Agreement for
inclusion in the Collateral.

(c) Waiver, Amendments, Etc. None of AmeriCredit, the Servicer, the Seller or
the Custodian shall waive, modify or amend, or consent to any waiver,
modification or amendment of, any of the terms, provisions or conditions of any
of the Transaction Documents without the prior written consent of the Insurer.

(d) Receivables; Charge off Policy. Except as otherwise permitted in the
Indenture or Sale and Servicing Agreement, the Servicer and the Seller shall not
materially alter or amend any Receivable, their respective collection policies
or their respective charge-off policies in a manner that materially adversely
affects the Insurer unless the Insurer shall have previously given its consent,
which consent shall not be withheld unreasonably.

Section 2.04. Representations and Warranties of the Issuer. As of the Date of
Issuance, the Issuer represents, warrants and covenants as follows:

(a) Due Organization and Qualification. The Issuer is a statutory trust and is
duly organized and validly existing under the laws of its jurisdiction of
organization. The Issuer is duly qualified to do business and has obtained all
licenses, permits, charters, registrations and approvals (together, “approvals”)
necessary for the conduct of its business as currently conducted and as
described in the Offering Document and the performance of its obligations under
the Transaction Documents to which it is a party, in

 

16



--------------------------------------------------------------------------------

each jurisdiction in which the failure to be so qualified or to obtain such
approvals would render any Transaction Document to which it is a party
unenforceable in any respect or would have a material adverse effect upon the
Transaction, the Owner or the Insurer.

(b) Power and Authority. The Issuer has all necessary power and authority to
conduct its business as currently conducted and, as described in the Offering
Document, to execute, deliver and perform its obligations under the Transaction
Documents to which it is a party and to consummate the Transaction.

(c) Due Authorization. The execution, delivery and performance of the
Transaction Documents by the Issuer have been duly authorized by all necessary
action and do not require any additional approvals or consents, or other action
by or any notice to or filing with any Person, including, without limitation,
any governmental entity or the Issuer’s certificateholders, which have not
previously been obtained or given by the Issuer.

(d) Noncontravention. Neither the execution and delivery of the Transaction
Documents by the Issuer, the consummation of the Transaction contemplated
thereby or by the Offering Document nor the satisfaction of the terms and
conditions of the Transaction Documents:

(i) conflicts with or results in any breach or violation of any provision of the
Trust Agreement or any law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award currently in effect having applicability to the
Issuer or any of its material properties, including regulations issued by an
administrative agency or other governmental authority having supervisory powers
over the Issuer;

(ii) constitutes a default by the Issuer under or a breach of any provision of
any loan agreement, mortgage, indenture or other agreement or instrument to
which the Issuer is a party or by which any of its properties, which are
individually or in the aggregate material to the Issuer, is or may be bound or
affected; or

(iii) results in or requires the creation of any lien upon or in respect of any
assets of the Issuer except as contemplated by the Transaction Documents.

(e) Legal Proceedings. There is no action, proceeding or investigation by or
before any court, governmental or administrative agency or arbitrator against or
affecting the Issuer or any properties or rights of the Issuer pending or, to
the Issuer’s knowledge after reasonable inquiry, threatened, which, in any case,
could reasonably be expected to result in a Material Adverse Change with respect
to the Issuer.

(f) Valid and Binding Obligations. The Obligations, when executed, authenticated
and issued in accordance with the Indenture and the Transaction Documents (other
than the Obligations), when executed and delivered by the Issuer, will
constitute the legal, valid and binding obligations of the Issuer enforceable in
accordance with their respective terms, except as such enforceability may be
limited by bankruptcy, insolvency,

 

17



--------------------------------------------------------------------------------

reorganization, moratorium or other similar laws affecting creditors’ rights
generally and general equitable principles and public policy considerations as
to rights of indemnification for violations of federal securities laws. The
Issuer will not at any time in the future deny that the Transaction Documents
constitute the legal, valid and binding obligations of the Issuer.

(g) Compliance With Law, Etc. No practice, procedure or policy employed, or
proposed to be employed, by the Issuer in the conduct of its business violates
any law, regulation, judgment, agreement, order or decree applicable to it that,
if enforced, could reasonably be expected to result in a Material Adverse Change
with respect to the Issuer. The Issuer is not in breach of or default under any
applicable law or administrative regulation of its jurisdiction of organization,
or any department, division, agency or instrumentality thereof or of the
United States or any applicable judgment or decree or any loan agreement, note,
resolution, certificate, agreement or other instrument to which the Issuer is a
party or is otherwise subject which, if enforced, would have a material adverse
effect on the ability of the Issuer, to perform its obligations under the
Transaction Documents.

(h) Compliance With Securities Laws. The offer and sale of the Obligations
comply in all material respects with all requirements of law, including all
registration requirements of applicable securities laws. Without limitation of
the foregoing, the Offering Document does not contain any untrue statement of a
material fact and does not omit to state a material fact necessary to make the
statements made therein, in light of the circumstances under which they were
made, not misleading; provided, however, that no representation is made with
respect to the information in the Offering Document set forth under the heading
“THE POLICY” and “THE INSURER” or the consolidated financial statements of the
Insurer incorporated by reference in the Offering Document. Neither the offer
nor the sale of the Obligations has been or will be in violation of the
Securities Act or any other federal or state securities laws.

(i) Taxes. The Issuer has filed prior to the date hereof all federal and state
tax returns that are required to be filed and paid all taxes, including any
assessments received by them that are not being contested in good faith, to the
extent that such taxes have become due, except for any failures to file or pay
that, individually or in the aggregate, would not result in a Material Adverse
Change with respect to the Issuer.

(j) Transaction Documents. Each of the representations and warranties of the
Issuer contained in the Transaction Documents is true and correct in all
material respects, and the Issuer hereby makes each such representation and
warranty to, and for the benefit of, the Insurer as if the same were set forth
in full herein; provided that the remedy for any breach of this paragraph shall
be limited to the remedies specified in the related Transaction Document or in
this Insurance Agreement.

(k) Solvency. The Issuer is solvent and will not be rendered insolvent by the
Transaction and, after giving effect to the Transaction, the Issuer will not be
left with an unreasonably small amount of capital with which to engage in its
respective business, nor does the Issuer intend to incur, or believe that it has
incurred, debts beyond its ability to

 

18



--------------------------------------------------------------------------------

pay as they mature. The Issuer does not contemplate the commencement of
insolvency, bankruptcy, liquidation or consolidation proceedings or the
appointment of a receiver, liquidator, conservator, trustee or similar official
in respect of the Issuer or any of its assets.

(l) Principal Place of Business. The principal place of business of the Issuer
is located in Wilmington, Delaware and the Issuer is a statutory trust organized
under the laws of the State of Delaware. “AmeriCredit Automobile Receivables
Trust 2006-R-M” is the correct legal name of the Issuer indicated on the public
records of the Issuer’s jurisdiction of organization which shows the Issuer to
be organized.

(m) Investment Company Act. The Issuer is not an “investment company,” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act.
The Issuer is not required to be registered as an “investment company” under the
Investment Company Act.

(n) No Consents. No authorization or approval or other action by, and no notice
to or filing with, any Person, including, without limitation, any governmental
entity or regulatory body, is required for the due execution, delivery and
performance by the Issuer of the Transaction Documents or any other material
document or instrument to be delivered thereunder, except (in each case) such as
have been obtained or the failure of which to be obtained would not be
reasonably likely to have a material adverse effect on the Transaction.

(o) No Material Event of Default. There is no material event of default on the
part of the Issuer under any agreement involving financial obligations which
would materially adversely impact the financial condition or operations of the
Issuer or its obligations under any document associated with this Transaction.

(p) Opinion Facts and Assumptions. The opinion Facts and Assumptions insofar as
they relate to the Issuer are true and correct as of the Date of Issuance.

Section 2.05. Affirmative Covenants of the Issuer. The Issuer hereby agrees that
during the Term of the Insurance Agreement, unless the Insurer shall otherwise
expressly consent in writing:

(a) Compliance With Agreements and Applicable Laws. The Issuer shall not be in
default under the Transaction Documents and shall comply with all material
requirements of any law, rule or regulation applicable to it. The Issuer shall
not agree to any material amendment to or modification of the terms of any
Transaction Documents unless the Insurer shall have given its prior written
consent.

(b) Maintain Existence. The Issuer and its successors and assigns shall maintain
its existence and shall at all times continue to be duly organized under the
laws of its jurisdiction and duly qualified and duly authorized and shall
conduct its business in accordance with the terms of its organizational
documents.

 

19



--------------------------------------------------------------------------------

(c) Notice of Material Events. The Issuer shall be obligated promptly to inform
the Insurer in writing of the occurrence of any of the following to the extent
any of the following relate to it and to the extent that it receives actual
notice of the occurrence of any of the following events:

(i) the submission of any claim or the initiation or threat of any legal
process, litigation or administrative or judicial investigation, or rule making
or disciplinary proceeding by or against the Issuer that (A) could be required
to be disclosed to the Commission or to the Issuer’s owners or (B) could result
in a Material Adverse Change with respect to the Issuer or the promulgation of
any proceeding or any proposed or final rule which would result in a Material
Adverse Change with respect to the Issuer;

(ii) any change in the location of the Issuer’s principal office, jurisdiction
of organization, legal name as indicated on the public records of the Issuer’s
jurisdiction of organization which shows the Issuer’s to be organized, or any
change in the location of the Issuer’s books and records;

(iii) the occurrence of any Default or Insurance Agreement Event of Default or
of any Material Adverse Change;

(iv) the commencement of any proceedings by or against the Issuer under any
applicable bankruptcy, reorganization, liquidation, rehabilitation, insolvency
or other similar law now or hereafter in effect or of any proceeding in which a
receiver, liquidator, conservator, trustee or similar official shall have been,
or may be, appointed or requested for the Issuer or any of its assets; or

(v) the receipt of notice that (A) the Issuer is being placed under regulatory
supervision, (B) any license, permit, charter, registration or approval
necessary for the conduct of the Issuer’s business is to be, or may be suspended
or revoked, or (C) the Issuer is to cease and desist any practice, procedure or
policy employed by the Issuer in the conduct of its business, and such cessation
may result in a Material Adverse Change with respect to the Issuer.

(d) Financing Statements and Further Assurances. To the extent provided in the
Indenture, the Issuer will cause to be filed all necessary financing statements
or other instruments, and any amendments or continuation statements relating
thereto, necessary to be kept and filed in such manner and in such places as may
be required by law to preserve and protect fully the interest of the Trustee.
The Issuer shall, upon the request of the Insurer, from time to time, execute,
acknowledge and deliver, or cause to be executed, acknowledged and delivered,
within 30 days of such request, such amendments hereto and such further
instruments and take such further action as may be reasonably necessary to
effectuate the intention, performance and provisions of the Transaction
Documents to which it is a party. In addition, the Issuer agrees to cooperate
with S&P and Moody’s in connection with any review of the Transaction that may
be undertaken by S&P and Moody’s after the date hereof.

 

20



--------------------------------------------------------------------------------

(e) Maintenance of Licenses. The Issuer, or any successors thereof, shall
maintain all licenses, permits, charters and registrations which are material to
the conduct of its business.

(f) Third-Party Beneficiary. The Issuer agrees that the Insurer shall have all
rights of a third-party beneficiary in respect of each Transaction Document and
hereby incorporates and restates its representations, warranties and covenants
as set forth therein for the benefit of the Insurer.

(g) Tax Matters. The Issuer will take all actions necessary to ensure that the
Issuer is treated as a disregarded entity for federal income tax purposes and
not as an association (or publicly traded partnership), taxable as a
corporation.

(h) Financial Statements; Accountants’ Reports; Other Information. The Issuer
shall keep or cause to be kept in reasonable detail books and records of account
of its assets and business, including, but not limited to, books and records
relating to the Transaction. The Issuer shall furnish or cause to be furnished
to the Insurer promptly upon receipt thereof, copies of all schedules, financial
statements or other similar reports delivered to or by the Issuer pursuant to
the terms of the Transaction Documents and, promptly upon request, such other
data as the Insurer may reasonably request.

(i) Access to Records; Discussions With Officers and Accountants. On an annual
basis, or upon the occurrence of a Material Adverse Change, the Issuer shall,
upon the reasonable request of the Insurer, at its expense, permit the Insurer
or its authorized agents:

(i) to inspect the books and records of the Issuer as they may relate to the
Obligations, the obligations of the Issuer under the Transaction Documents, and
the Transaction;

(ii) to discuss the affairs, finances and accounts of the Issuer; and

(iii) with the Issuer’s consent, as the case may be, which consent shall not be
unreasonably withheld, to discuss the affairs, finances and accounts of the
Issuer with the Issuer’s independent accountants, provided that a representative
of the Seller or the Issuer shall have the right to be present during such
discussions.

Such inspections and discussions shall be conducted during normal business hours
and shall not unreasonably disrupt the business of the Issuer. The books and
records of the Issuer will be maintained at the address of the Issuer designated
herein for receipt of notices, unless the Issuer shall otherwise advise the
parties hereto in writing.

The Insurer agrees that it and its shareholders, directors, agents, accountants
and attorneys shall keep confidential any matter of which it becomes aware
through such inspections or discussions (unless readily available from public
sources), except as may be otherwise required by regulation, law or court order
or requested by appropriate governmental authorities or as necessary to preserve
its rights or security under or to enforce the Transaction Documents, provided
that the foregoing shall not limit the right

 

21



--------------------------------------------------------------------------------

of the Insurer to make such information available to its regulators, securities
rating agencies, reinsurers, credit and liquidity providers, counsel and
accountants.

Section 2.06. Negative Covenants of the Issuer. The Issuer hereby agrees that
during the Term of the Insurance Agreement, unless the Security Insurer shall
otherwise expressly consent in writing:

(a) Impairment of Rights. The Issuer shall not take any action, or fail to take
any action, if such action or failure to take action may result in a material
adverse change as described in clause (b) of the definition of Material Adverse
Change with respect to the Issuer, or may interfere with the enforcement of any
rights of the Insurer under or with respect to the Transaction Documents. The
Issuer shall give the Insurer written notice of any such action or failure to
act on the earlier of: (i) the date upon which any publicly available filing or
release is made with respect to such action or failure to act or (ii) promptly
prior to the date of consummation of such action or failure to act. The Issuer
shall furnish to the Insurer all information requested by it that is reasonably
necessary to determine compliance with this paragraph.

(b) Waiver, Amendments, Etc. Except in accordance with the Transaction
Documents, the Issuer shall not waive, modify or amend, or consent to any
waiver, modification or amendment of, any of the material terms, provisions or
conditions of the Transaction Documents without the consent of the Insurer.
Except upon the prior written consent of the Insurer, the Issuer shall not allow
the modification or amendment, nor consent to any modification or amendment of
the Certificate of Trust issued pursuant to the Trust Agreement.

(c) Restrictions on Liens. The Issuer shall not, except as contemplated by the
Transaction Documents, (i) create, incur or suffer to exist, or agree to create,
incur or suffer to exist, or consent to cause or permit in the future (upon the
happening of a contingency or otherwise) the creation, incurrence or existence
of any lien or restriction on transferability of the Receivables or (ii) sign or
file under the Uniform Commercial Code of any jurisdiction any financing
statement which names the Issuer as a debtor, or sign any security agreement
authorizing any secured party thereunder to file such financing statement, with
respect to the Receivables.

(d) Successors. The Issuer shall not remove or replace, or cause to be removed
or replaced, the Servicer, the Trustee, the Trust Collateral Agent, the
Collateral Agent or the Owner Trustee without the prior written consent of the
Insurer.

(e) Subsidiaries. The Issuer shall not form, or cause to be formed, any
subsidiaries.

(f) No Mergers. The Issuer shall not consolidate with or merge into any Person
or transfer all or any material amount of its assets to any Person, liquidate or
dissolve except as permitted by the Trust Agreement and as contemplated by the
Transaction Documents.

 

22



--------------------------------------------------------------------------------

(g) Other Activities. The Issuer shall not (i) sell, pledge, transfer, exchange
or otherwise dispose of any of its assets except as permitted under the
Transaction Documents; or (ii) engage in any business or activity except as
contemplated by the Transaction Documents and as permitted by the Trust
Agreement.

(h) Trust Agreement. The Issuer shall not amend the Trust Agreement without the
prior written consent of the Insurer.

Section 2.07. Representations, Warranties and Covenants of the Trustee, the
Trust Collateral Agent, the Collateral Agent and the Backup Servicer. The
Trustee, the Trust Collateral Agent, the Collateral Agent and the Backup
Servicer represents and warrants to, as of the Date of Issuance, and covenants
with the other parties hereto as follows:

(a) Due Organization and Qualification. Each of the Trustee, the Trust
Collateral Agent, the Collateral Agent and the Backup Servicer is a national
banking association, duly organized, validly existing and in good standing under
the laws of its jurisdiction of incorporation. Each of the Trustee, the Trust
Collateral Agent, the Collateral Agent and the Backup Servicer is duly qualified
to do business, is in good standing and has obtained all licenses, permits,
charters, registrations and approvals (together, “approvals”) necessary for the
conduct of its business as currently conducted and as described in the Offering
Document and the performance of its obligations under the Transaction Documents
in each jurisdiction in which the failure to be so qualified or to obtain such
approvals would render any Transaction Document unenforceable in any respect or
would have a material adverse effect upon the Transaction, the Owners or the
Insurer.

(b) Due Authorization. The execution, delivery and performance of the
Transaction Documents by the Trustee, the Trust Collateral Agent, the Collateral
Agent and the Backup Servicer have been duly authorized by all necessary
corporate action and do not require any additional approvals or consents of, or
other action by or any notice to or filing with, any Person, including, without
limitation, any governmental entity or the Trustee, the Trust Collateral Agent,
the Collateral Agent and the Backup Servicer’s stockholders, which have not
previously been obtained or given by the Trustee and the Backup Servicer.

(c) Noncontravention. To the best of its knowledge, none of the execution and
delivery of the Transaction Documents by the Trustee, the Trust Collateral
Agent, the Collateral Agent or the Backup Servicer, the consummation of the
transactions contemplated thereby or the satisfaction of the terms and
conditions of the Transaction Documents:

(i) conflicts with or results in any breach or violation of any provision of the
certificate or articles of incorporation or bylaws of the Trustee, the Trust
Collateral Agent, the Collateral Agent or the Backup Servicer or any law, rule,
regulation, order, writ, judgment, injunction, decree, determination or award
currently in effect having applicability to the Trustee, the Trust Collateral
Agent, the Collateral Agent or the Backup Servicer or any of its material
properties,

 

23



--------------------------------------------------------------------------------

including regulations issued by an administrative agency or other governmental
authority having supervisory powers over the Trustee, the Trust Collateral
Agent, the Collateral Agent or the Backup Servicer;

(ii) constitutes a default by the Trustee, the Trust Collateral Agent, the
Collateral Agent or the Backup Servicer under or a breach of any provision of
any loan agreement, mortgage, indenture or other agreement or instrument to
which the Trustee, the Trust Collateral Agent, the Collateral Agent or the
Backup Servicer is a party or by which any of its properties, which are
individually or in the aggregate material to the Trustee, the Trust Collateral
Agent, the Collateral Agent or the Backup Servicer, is or may be bound or
affected; or

(iii) results in or requires the creation of any lien upon or in respect of any
assets of the Trustee, the Trust Collateral Agent, the Collateral Agent or the
Backup Servicer, except as contemplated by the Transaction Documents.

(d) Legal Proceedings. To the best of its knowledge, there is no action,
proceeding or investigation by or before any court, governmental or
administrative agency or arbitrator against or affecting the Trustee, the Trust
Collateral Agent, the Collateral Agent or the Backup Servicer or any of its
subsidiaries, or any properties or rights of the Trustee, the Trust Collateral
Agent, the Collateral Agent or the Backup Servicer or any of their respective
subsidiaries, pending or, to the Trustee’s, the Trust Collateral Agent’s, the
Collateral Agent’s or the Backup Servicer’s knowledge after reasonable inquiry,
threatened, which in any case could reasonably be expected to result in a
Material Adverse Change with respect to the Trustee, the Trust Collateral Agent,
the Collateral Agent or the Backup Servicer.

(e) Valid and Binding Obligations and Agreements. Transaction Documents (other
than the Obligations), to which the Trustee, the Trust Collateral Agent, the
Collateral Agent and the Backup Servicer are parties, when executed and
delivered by the Trustee, the Trust Collateral Agent, the Collateral Agent and
the Backup Servicer, will constitute the legal, valid and binding obligations of
the Trustee, the Trust Collateral Agent, the Collateral Agent, and the Backup
Servicer, as applicable, enforceable in accordance with their respective terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and general equitable principles. None of the Trustee, the Trust
Collateral Agent, the Collateral Agent nor the Backup Servicer will at any time
in the future deny that the Transaction Documents constitute the legal, valid
and binding obligations of the Trustee, the Trust Collateral Agent, the
Collateral Agent and the Backup Servicer, as applicable.

(f) Compliance With Law, Etc. To the best of its knowledge, no practice,
procedure or policy employed, or proposed to be employed, by the Trustee, the
Trust Collateral Agent, the Collateral Agent or the Backup Servicer in the
conduct of its business violates any law, regulation, judgment, agreement, order
or decree applicable to the Trustee, the Trust Collateral Agent, the Collateral
Agent or the Backup Servicer that, if enforced, could reasonably be expected to
result in a Material Adverse Change with

 

24



--------------------------------------------------------------------------------

respect to the Trustee, the Trust Collateral Agent, the Collateral Agent or the
Backup Servicer. None of the Trustee, the Trust Collateral Agent, the Collateral
Agent nor the Backup Servicer are in breach of or in default under any
applicable law or administrative regulation of its jurisdiction of organization,
or any department, division, agency or instrumentality thereof or of the United
States or any applicable judgment or decree or any loan agreement, note,
resolution, certificate, agreement or other instrument to which the Trustee, the
Trust Collateral Agent, the Collateral Agent and the Backup Servicer is a party
or is otherwise subject which, if enforced, would have a material adverse effect
on the ability of the Trustee, the Trust Collateral Agent, the Collateral Agent
and the Backup Servicer to perform its obligations under the Transaction
Documents.

(g) Transaction Documents. Each of the representations and warranties of the
Trustee, the Trust Collateral Agent, the Collateral Agent and the Backup
Servicer contained in the Transaction Documents is true and correct in all
material respects, and the Trustee, the Trust Collateral Agent, the Collateral
Agent and the Backup Servicer hereby makes each such representation and warranty
to, and for the benefit of, the Insurer as if the same were set forth in full
herein.

(h) Compliance and Amendments. Each of the Trustee, the Trust Collateral Agent,
the Collateral Agent and the Backup Servicer shall comply in all material
respects with the terms and conditions of the Transaction Documents to which it
is a party, and none of the Trustee, the Trust Collateral Agent, the Collateral
Agent nor the Backup Servicer shall agree to any amendment to or modification of
the terms of any of the Transaction Documents to which it is a party unless the
Insurer shall otherwise give its prior written consent.

ARTICLE III

THE POLICY; REIMBURSEMENT

Section 3.01. Issuance of the Policy. The Insurer agrees to issue the Policy on
the Closing Date subject to satisfaction of the conditions precedent set forth
below:

(a) Payment of Expenses. AmeriCredit shall have agreed to reimburse or pay
directly other fees and expenses identified in Section 3.02 hereof as payable.

(b) Transaction Documents. The Insurer shall have received a fully executed copy
of the Premium Letter and a copy of each of the Transaction Documents and the
Offering Document, in form and substance satisfactory to the Insurer, duly
authorized, executed and delivered by each party thereto.

(c) Certified Documents and Resolutions. The Insurer shall have received a copy
of (i) the certificate or articles of incorporation and bylaws or other
organizational documents of the Servicer, the Seller and the Custodian (ii) the
resolutions of the Seller’s board of directors authorizing the sale of the
Receivables and (iii) a certificate of the appropriate officers of the Servicer,
the Custodian and the Seller stating that such

 

25



--------------------------------------------------------------------------------

certificate or articles of incorporation, bylaws, resolutions or other
organizational documents are in full force and effect without modification on
the Date of Issuance.

(d) Incumbency Certificate. The Insurer shall have received a certificate of the
Secretary or an Assistant Secretary of the Servicer, the Seller and the
Custodian certifying the names and signatures of the officers of the Servicer,
the Seller and the Custodian authorized to execute and deliver the Transaction
Documents and that shareholder consent to the execution and delivery of such
documents is not necessary.

(e) Representations and Warranties; Certificate. The representations and
warranties of the Servicer, the Seller and the Custodian set forth or
incorporated by reference in this Insurance Agreement shall be true and correct
as of the Date of Issuance as if made on the Date of Issuance, and the Insurer
shall have received a certificate of appropriate officers of the Servicer, the
Seller and the Custodian to that effect.

(f) Opinions of Counsel.

(i) In-house counsel to AmeriCredit Corp. shall have issued his favorable
opinion, in form and substance acceptable to the Insurer and its counsel,
regarding the corporate existence and authority of AmeriCredit, the Servicer,
the Seller and the Custodian.

(ii) The law firm of Dewey Ballantine LLP shall have issued its favorable
opinion, in form and substance acceptable to the Insurer and its counsel,
regarding the enforceability and validity of the Transaction Documents against
AmeriCredit, the Servicer, the Seller and the Custodian.

(iii) The law firm of Richards, Layton & Finger shall have issued its favorable
opinion, in form and substance acceptable to the Insurer and its counsel,
regarding the business trust existence and authority of the Issuer and the
validity and the enforceability of the Transaction Documents against the Issuer.

(iv) In-house counsel to Wells Fargo Bank, National Association shall have
issued its favorable opinion, in form and substance acceptable to the Insurer
and its counsel, regarding the corporate existence and authority of the Trustee,
the Trust Collateral Agent, the Collateral Agent and the Backup Servicer and the
validity and the enforceability of the Transaction Documents against the
Trustee.

(v) The law firm of Dewey Ballantine LLP shall have furnished its opinions, in
form and substance acceptable to the Insurer and its counsel, regarding the sale
of the Receivables, certain matters with respect to perfection issues, and the
tax treatment of payments on the Obligations under federal and state tax laws.

(vi) The Insurer shall have received such other opinions of counsel, in form and
substance acceptable to the Insurer and its counsel, addressing such other
matters as the Insurer may reasonably request. Each opinion of counsel

 

26



--------------------------------------------------------------------------------

delivered in connection with the Transaction shall be addressed to and delivered
to the Insurer.

(g) Approvals, Etc. The Insurer shall have received true and correct copies of
all approvals, licenses and consents, if any, including, without limitation, any
required approval of the shareholders of AmeriCredit, the Servicer, the Seller
and the Custodian, required in connection with the Transaction.

(h) No Litigation, Etc. No suit, action or other proceeding, investigation or
injunction, or final judgment relating thereto, shall be pending or threatened
before any court or governmental agency in which it is sought to restrain or
prohibit or to obtain damages or other relief in connection with the Transaction
Documents or the consummation of the Transaction.

(i) Legality. No statute, rule, regulation or order shall have been enacted,
entered or deemed applicable by any government or governmental or administrative
agency or court that would make the transactions contemplated by any of the
Transaction Documents illegal or otherwise prevent the consummation thereof.

(j) Issuance of Ratings. The Insurer shall have received confirmation that the
rating on the Obligations without regard to the Policy will have a shadow rating
from S&P and Moody’s at a level required by the Insurer, and that the
Obligations, when issued, will be rated “AAA” by S&P and “Aaa” by Moody’s.

(k) No Default. No Default or Insurance Agreement Event of Default shall have
occurred.

(l) Additional Items. The Insurer shall have received such other documents,
instruments, approvals or opinions requested by the Insurer or its counsel as
may be reasonably necessary to effect the Transaction, including, but not
limited to, evidence satisfactory to the Insurer and its counsel that the
conditions precedent, if any, in the Transaction Documents have been satisfied.

(m) Conform to Documents. The Insurer and its counsel shall have determined that
all documents, certificates and opinions to be delivered in connection with the
Obligations conform to the terms of the Transaction Documents.

(n) Compliance With Premium Letter. All other terms, conditions and requirements
of the Premium Letter shall have been satisfied.

(o) Satisfaction of Conditions of the Underwriting Agreement. All conditions in
the Underwriting Agreement relating to the Underwriters’ obligation to purchase
the Obligations shall have been satisfied.

(p) Underwriting Agreement. The Insurer shall have received copies of each of
the documents, and shall be entitled to rely on each of the documents, required
to be delivered to the Underwriters pursuant to the Underwriting Agreement.

 

27



--------------------------------------------------------------------------------

Section 3.02. Payment of Fees and Premium.

(a) Legal and Accounting Fees. AmeriCredit shall pay or cause to be paid, on the
Date of Issuance, legal fees and disbursements incurred by the Insurer in
connection with the issuance of the Policy and any fees of the Insurer’s
auditors, in each case in accordance with the terms of the Premium Letter. Any
fees of the Insurer’s auditors payable in respect of any amendment or supplement
to the Offering Document or any other Offering Document incurred after the Date
of Issuance shall be paid by AmeriCredit on demand.

(b) Premium. In consideration of the issuance by the Insurer of the Policy, the
Insurer shall be entitled to receive the Premium as and when due in accordance
with the terms of the Premium Letter (i) in the case of Premium due on or before
the Date of Issuance, directly from AmeriCredit and (ii) in the case of Premium
due after the Date of Issuance, first, from the Issuer pursuant to the Sale and
Servicing Agreement, and second, to the extent the amounts in subclause first
are not sufficient, directly from the Servicer. For purposes of the Sale and
Servicing Agreement, the term “Premium Percentage” shall have the meaning set
forth in paragraph 2 of the Premium Letter. The Premium shall be calculated
according to the Premium Letter for the amount due on or before the Date of
Issuance, if any, and paragraph 2 of the Premium Letter for the amount due on
each Distribution Date. The Premium paid hereunder or under the Sale and
Servicing Agreement shall be nonrefundable without regard to whether the Insurer
makes any payment under the Policy or any other circumstances relating to the
Obligations or provision being made for payment of the Obligations prior to
maturity. The Servicer, the Issuer, the Trustee and the Trust Collateral Agent
shall make all payments of Premium to be made by them by wire transfer to an
account designated from time to time by the Insurer by written notice to the
Servicer, the Issuer, the Trustee or the Trust Collateral Agent.

Section 3.03. Reimbursement and Additional Payment Obligation.

(a) In accordance with the priorities established in Section 5.7 of the Sale and
Servicing Agreement, the Insurer shall be entitled to (i) reimbursement for any
payment made by the Insurer under the Policy, which reimbursement shall be due
and payable on the date that any amount is to be paid pursuant to a Notice (as
defined in the Policy) in an amount equal to the amount to be so paid and all
amounts previously paid that remain unreimbursed, together with interest on any
and all amounts remaining unreimbursed (to the extent permitted by law, if in
respect of any unreimbursed amounts representing interest) from the date such
amounts became due until paid in full (after as well as before judgment), at a
rate of interest equal to the Late Payment Rate, (ii) payment or reimbursement
of any other amounts owed to the Insurer hereunder together with interest
thereon at a rate equal to the Late Payment Rate, (iii) reimbursement for any
payments made by the Insurer with respect to the fees and expenses of a
replacement servicer or with respect to any transition costs relating to the
transfer of servicing from the Servicer to the replacement servicer together
with interest thereon at a rate equal to the Late Payment Rate, (iv) all costs
and expenses of the Insurer in connection with any action, proceeding or
investigation affecting the Issuer, or the Collateral or the rights or
obligations of the

 

28



--------------------------------------------------------------------------------

Insurer hereunder or under the Policy or the Transaction Documents, including
(without limitation) any judgment or settlement entered into affecting the
Insurer or the Insurer’s interests, together with interest thereon at a rate
equal to the Late Payment Rate and (v) reimbursement for any payments made by
the Insurer on behalf of, or advanced to the Collateral Agent, the Trust
Collateral Agent or the Trustee.

(b) Notwithstanding anything in Section 3.03(a) to the contrary, the Servicer,
the Custodian and the Seller agree to reimburse the Insurer as follows: (i) from
the Seller, for payments made under the Policy arising as a result of the
Seller’s failure to repurchase any Receivable required to be repurchased
pursuant to Section 3.2 of the Sale and Servicing Agreement, together with
interest on any and all amounts remaining unreimbursed (to the extent permitted
by law, if in respect of any unreimbursed amounts representing interest) from
the date such amounts became due until paid in full (after as well as before
judgment), at a rate of interest equal to the Late Payment Rate, and (ii) from
AmeriCredit, for payments made under the Policy, arising as a result of (A) the
Servicer’s failure to deposit into the Collection Account any amount required to
be so deposited pursuant to the Indenture, the Sale and Servicing Agreement or
any other Transaction Document, (B) Servicer’s failure to repurchase any
Receivable required to be repurchased pursuant to Section 4.7 of the Sale and
Servicing Agreement or (C) AmeriCredit’s failure to repurchase any Receivable
required to be repurchased pursuant to Section 5.1 of the Purchase Agreement, in
each case together with interest on any and all amounts remaining unreimbursed
(to the extent permitted by law, if in respect to any unreimbursed amounts
representing interest) from the date such amounts became due until paid in full
(after, as well as, before judgment), at a rate of interest equal to the Late
Payment Rate.

(c) AmeriCredit, the Servicer and the Seller agree to pay to the Insurer as
follows: any and all charges, fees, costs and expenses that the Insurer may
reasonably pay or incur, including, but not limited to, attorneys’ and
accountants’ fees and expenses, in connection with (i) any accounts established
to facilitate payments under the Policy to the extent the Insurer has not been
immediately reimbursed on the date that any amount is paid by the Insurer under
the Policy, (ii) the enforcement, defense or preservation of any rights in
respect of any of the Transaction Documents, including defending, monitoring or
participating in any litigation or proceeding (including any insolvency or
bankruptcy proceeding in respect of any Transaction participant or any affiliate
thereof) relating to any of the Transaction Documents, any party to any of the
Transaction Documents, in its capacity as such a party, or the Transaction,
(iii) any amendment, consent, waiver or other action with respect to, or related
to, any Transaction Document, whether or not executed or completed, or
(iv) preparation of bound volumes of the Transaction documents; costs and
expenses shall include a reasonable allocation of compensation and overhead
attributable to the time of employees of the Insurer spent in connection with
the actions described in clause (ii) above, and the Insurer reserves the right
to charge a reasonable fee as a condition to executing any waiver or consent
proposed in respect of any of the Transaction Documents. Such amounts shall be
payable within 60 days of the receipt by AmeriCredit, the Servicer, the Seller
or the Custodian of an invoice therefore.

(d) AmeriCredit, the Servicer, the Seller and the Custodian agree to pay to the
Insurer as follows: interest on any and all amounts described in
subsections (b), (c), (e)

 

29



--------------------------------------------------------------------------------

and (f) of this Section 3.03 from the date payable or paid by such party until
payment thereof in full, and interest on any and all amounts described in
Section 3.02 hereof from the date due until payment thereof in full, in each
case payable to the Insurer at the Late Payment Rate per annum.

(e) AmeriCredit, the Servicer, the Seller, the Backup Servicer, the Custodian
and the Issuer agree to pay to the Insurer as follows: any payments made by the
Insurer on behalf of, or advanced to the Servicer, the Custodian, the Collateral
Agent, the Trustee, the Trust Collateral Agent, the Backup Servicer, the Seller
or the Issuer, respectively, including, without limitation, any amounts payable
by the Servicer, the Seller or the Issuer or otherwise pursuant to the
Obligations or any other Transaction Documents, including, without limitation,
payments, if any, made by the Insurer with respect to retitling of the title
documents relating to the Financed Vehicles pursuant to Section 4.5 of the Sale
and Servicing Agreement.

(f) Following termination of the Indenture pursuant to Section 4.1 thereof, the
Servicer agrees to reimburse the Insurer for any Insured Payments required to be
made pursuant to the Policy subsequent to the date of such termination.

All such amounts are to be immediately due and payable without demand, except as
otherwise provided herein.

Section 3.04. Indemnification; Limitation of Liability.

(a) In addition to any and all rights of indemnification or any other rights of
the Insurer pursuant hereto or under law or equity, AmeriCredit, the Custodian,
the Seller and the Servicer and any successors thereto agree to pay, and to
protect, indemnify and save harmless, the Insurer and its officers, directors,
shareholders, employees, agents and each person, if any, who controls the
Insurer within the meaning of either Section 15 of the Securities Act or
Section 20 of the Securities Exchange Act from and against any and all claims,
Losses, liabilities (including penalties), actions, suits, judgments, demands,
damages, costs or reasonable expenses (including, without limitation, reasonable
fees and expenses of attorneys, consultants and auditors and reasonable costs of
investigations) or obligations whatsoever paid by the Insurer (herein
collectively referred to as “Liabilities”) of any nature arising out of or
relating to the transactions contemplated by the Transaction Documents by reason
of:

(i) any untrue statement or alleged untrue statement of a material fact
contained in the Offering Document or in any amendment or supplement thereto or
in any preliminary offering document, or arising out of or based upon any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading,
except insofar as such Liabilities arise out of or are based upon any such
untrue statement or omission or allegation thereof based upon information set
forth in the Offering Document under the captions “THE POLICY” and “THE INSURER”
or in the financial statements of the Insurer, including any information in any
amendment or supplement to the Offering Document furnished by the Insurer in
writing

 

30



--------------------------------------------------------------------------------

expressly for use therein that amends or supplements such information (all such
information being referred to herein as “Insurer Information”);

(ii) to the extent not covered by clause (i) above, any act or omission of
AmeriCredit, the Seller, the Servicer or the Custodian, or the allegation
thereof, in connection with the offering, issuance, sale or delivery of the
Obligations;

(iii) the misfeasance or malfeasance of, or negligence or theft committed by,
any director, officer, employee or agent of AmeriCredit, the Servicer, the
Custodian, the Seller or the Issuer;

(iv) the violation by AmeriCredit, the Custodian, the Issuer, the Seller or the
Servicer of any federal or state securities, banking or antitrust laws, rules or
regulations in connection with the issuance, offer and sale of the Obligations
or the transactions contemplated by the Transaction Documents;

(v) the violation by AmeriCredit, the Issuer, the Custodian, the Seller or the
Servicer of any federal or state laws, rules or regulations relating to the
Transaction or the origination of the Receivables, including, without
limitation, any consumer protection, lending and disclosure laws and any laws
with respect to the maximum amount of interest permitted to be received on
account of any loan of money or with respect to the Receivables;

(vi) the breach by AmeriCredit, the Custodian, the Seller or the Servicer of any
of its obligations under this Insurance Agreement or any of the other
Transaction Documents; and

(vii) the breach by AmeriCredit, the Servicer, the Custodian or the Seller of
any representation or warranty on the part of AmeriCredit, the Servicer, the
Seller or the Custodian contained in the Transaction Documents or in any
certificate or report furnished or delivered to the Insurer thereunder.

This indemnity provision shall survive the termination of this Insurance
Agreement and shall survive until the statute of limitations has run on any
causes of action which arise from one of these reasons and until all suits filed
as a result thereof have been finally concluded.

(b) AmeriCredit and the Seller agree to indemnify the Issuer and the Insurer for
any and all Liabilities that have been incurred due to any claim, counterclaim,
rescission, setoff or defense asserted by an Obligor under any Receivable
subject to the Federal Trade Commission regulations provided in 16 C.F.R. Part
433.

(c) AmeriCredit, the Servicer and the Seller agree to indemnify and hold
harmless the Issuer and the Insurer for any and all Liabilities incurred due to
(i) any agreement or acquiescence by the Servicer and the Seller to any
reduction, rebate, rescheduling or delay of any payments due and owing by any
Obligor under any Receivable based upon an agreement on the part of the Servicer
and the Seller to make or rebate any future payments on such Receivable,
(ii) any agreement on the part of the

 

31



--------------------------------------------------------------------------------

Servicer and the Seller to make or rebate any future payments on any Receivable
or (iii) any settlement of any judicial proceeding or any claim, action or
proceeding of any regulatory body.

(d) Any party which proposes to assert the right to be indemnified under this
Section 3.04 will, promptly after receipt of notice of commencement of any
action, suit or proceeding against such party in respect of which a claim is to
be made against AmeriCredit, the Servicer, the Seller or the Custodian under
this Section 3.04, notify AmeriCredit, the Servicer, the Seller or the Custodian
of the commencement of such action, suit or proceeding, enclosing a copy of all
papers served. In case any action, suit or proceeding shall be brought against
any indemnified party and it shall notify AmeriCredit, the Servicer, the Seller
or the Custodian of the commencement thereof, AmeriCredit, the Servicer, the
Custodian or the Seller shall be entitled to participate in, and, to the extent
that it shall wish, to assume the defense thereof, with counsel satisfactory to
such indemnified party, and after notice from AmeriCredit, the Servicer, the
Seller or the Custodian to such indemnified party of its election so to assume
the defense thereof, AmeriCredit, the Servicer, the Seller or the Custodian
shall not be liable to such indemnified party for any legal or other expenses
other than reasonable costs of investigation subsequently incurred by such
indemnified party in connection with the defense thereof. The indemnified party
shall have the right to employ its counsel in any such action the defense of
which is assumed by AmeriCredit, the Servicer, the Seller or the Custodian in
accordance with the terms of this subsection (d), but the fees and expenses of
such counsel shall be at the expense of such indemnified party unless the
employment of counsel by such indemnified party has been authorized by
AmeriCredit, the Servicer, the Seller or the Custodian. AmeriCredit, the
Servicer, the Seller or the Custodian shall not be liable for any settlement of
any action or claim effected without its consent.

(e) In addition to any and all rights of indemnification or any other rights of
the Insurer pursuant hereto or under law or equity, the Trustee, Trust
Collateral Agent, the Collateral Agent and the Backup Servicer agree to pay, and
to protect, indemnify and save harmless, the Insurer and its officers,
directors, shareholders, employees, agents, including each person, if any, who
controls the Insurer within the meaning of either Section 15 of the Securities
Act as amended, or Section 20 of the Securities and Exchange Act, as amended,
from and against any and all claims, losses, liabilities (including penalties),
actions, suits, judgments, demands, damages, costs or reasonable expenses
(including, without limitation, reasonable fees and expenses of attorneys,
consultants and auditors and reasonable costs of investigations) or obligations
whatsoever of any nature arising out of the material breach by the Trustee,
Trust Collateral Agent, the Collateral Agent and the Backup Servicer of any of
their obligations under this Insurance Agreement or under the Indenture or the
Sale and Servicing Agreement. This indemnity provision shall survive the
termination of this Insurance Agreement and shall survive until the statute of
limitations has run on any causes of action which arise from one of these
reasons and until all suits filed as a result thereof have been finally
concluded.

Section 3.05. Payment Procedure. In the event of any payment by the Insurer,
AmeriCredit, the Trustee, the Trust Collateral Agent, the Collateral Agent, the
Backup Servicer,

 

32



--------------------------------------------------------------------------------

the Seller, the Servicer and the Custodian agree to accept the voucher or other
evidence of payment as prima facie evidence of the propriety thereof and the
liability therefor to the Insurer. All payments to be made to the Insurer under
this Insurance Agreement shall be made to the Insurer in lawful currency of the
United States of America in immediately available funds at the notice address
for the Insurer as specified in Section 6.02 hereof on the date when due or as
the Insurer shall otherwise direct by written notice to the other parties
hereto. In the event that the date of any payment to the Insurer or the
expiration of any time period hereunder occurs on a day which is not a Business
Day, then such payment or expiration of time period shall be made or occur on
the next succeeding Business Day with the same force and effect as if such
payment was made or time period expired on the scheduled date of payment or
expiration date. Payments to be made to the Insurer under this Insurance
Agreement shall bear interest at the Late Payment Rate from the date when due to
the date paid.

ARTICLE IV

FURTHER AGREEMENTS

Section 4.01. Effective Date; Term of the Insurance Agreement. This Insurance
Agreement shall take effect on the Date of Issuance and shall remain in effect
until the later of (a) such time as the Insurer is no longer subject to a claim
under the Policy and the Policy shall have been surrendered to the Insurer for
cancellation and (b) all amounts payable to the Insurer by the Servicer, the
Trustee, the Collateral Agent, the Trust Collateral Agent, the Backup Servicer,
the Seller or the Custodian or from any other source under the Transaction
Documents and all amounts payable under the Obligations have been paid in full;
provided, however, that the provisions of Sections 3.02, 3.03, 3.04 and 4.06
hereof shall survive any termination of this Insurance Agreement.

Section 4.02. Further Assurances and Corrective Instruments.

(a) Excepting at such times as an Insurer Default shall exist and be continuing,
none of the Servicer, the Trustee, the Collateral Agent, the Trust Collateral
Agent, the Backup Servicer, the Seller or the Custodian shall grant any waiver
of rights under any of the Transaction Documents to which any of them is a party
without the prior written consent of the Insurer, and any such waiver without
the prior written consent of the Insurer shall be null and void and of no force
or effect.

(b) To the extent permitted by law, the Servicer, the Trustee, the Collateral
Agent, the Trust Collateral Agent, the Backup Servicer, the Seller, the Issuer
or the Custodian agree that they will, upon the request of the Insurer, from
time to time, execute, acknowledge and deliver, or cause to be executed,
acknowledged and delivered within 10 days of such request, such amendments
hereto and such further instruments and take such further action as may be
required in the Insurer’s reasonable judgment to effectuate the intention of or
facilitate the performance of this Insurance Agreement or the other Transaction
Documents.

 

33



--------------------------------------------------------------------------------

Section 4.03. Obligations Absolute.

(a) The obligations of the Servicer, the Trustee, the Collateral Agent, the
Trust Collateral Agent, the Backup Servicer, the Seller, the Issuer or the
Custodian hereunder shall be absolute and unconditional and shall be paid or
performed strictly in accordance with this Insurance Agreement under all
circumstances irrespective of:

(i) any lack of validity or enforceability of, or any amendment or other
modifications of, or waiver with respect to any of the Transaction Documents,
the Obligations or the Policy;

(ii) any exchange or release of any other obligations hereunder;

(iii) the existence of any claim, setoff, defense, reduction, abatement or other
right that the Servicer, the Trustee, the Collateral Agent, the Trust Collateral
Agent, the Backup Servicer, the Seller, the Issuer or the Custodian may have at
any time against the Insurer or any other Person;

(iv) any document presented in connection with the Policy proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect;

(v) any payment by the Insurer under the Policy against presentation of a
certificate or other document that does not strictly comply with terms of the
Policy;

(vi) any failure of the Servicer, the Trustee, the Collateral Agent, the Trust
Collateral Agent, the Backup Servicer, the Seller, the Issuer, or the Custodian
to receive the proceeds from the sale of the Obligations; or

(vii) any breach by the Servicer, the Trustee, the Collateral Agent, the Trust
Collateral Agent, the Backup Servicer, the Seller, the Issuer, or the Custodian
of any representation, warranty or covenant contained in any of the Transaction
Documents.

(b) The Servicer, the Trustee, the Collateral Agent, the Trust Collateral Agent,
the Backup Servicer, the Seller, the Issuer and the Custodian and any and all
others who are now or may become liable for all or part of the obligations of
the Servicer, the Trustee, the Collateral Agent, the Trust Collateral Agent, the
Backup Servicer, the Seller, the Issuer, or the Custodian under this Insurance
Agreement agree to be bound by this Insurance Agreement and (i) to the extent
permitted by law, waive and renounce any and all redemption and exemption rights
and the benefit of all valuation and appraisement privileges against the
indebtedness and obligations evidenced by any Transaction Document or by any
extension or renewal thereof; (ii) waive presentment and demand for payment,
notices of nonpayment and of dishonor, protest of dishonor and notice of
protest; (iii) waive all notices in connection with the delivery and acceptance
hereof and all other notices in connection with the performance, default or
enforcement of any payment hereunder, except as required by the Transaction
Documents; (iv) waive all rights of

 

34



--------------------------------------------------------------------------------

abatement, diminution, postponement or deduction, or any defense other than
payment, or any right of setoff or recoupment arising out of any breach under
any of the Transaction Documents by any party thereto or any beneficiary
thereof, or out of any obligation at any time owing to the Servicer, the
Trustee, the Collateral Agent, the Trust Collateral Agent, the Backup Servicer,
the Seller, the Issuer or the Custodian; (v) agree that its liabilities
hereunder shall, except as otherwise expressly provided in this Section 4.03, be
unconditional and without regard to any setoff, counterclaim or the liability of
any other Person for the payment hereof; (vi) agree that any consent, waiver or
forbearance hereunder with respect to an event shall operate only for such event
and not for any subsequent event; (vii) consent to any and all extensions of
time that may be granted by the Insurer with respect to any payment hereunder or
other provisions hereof and to the release of any security at any time given for
any payment hereunder, or any part thereof, with or without substitution, and to
the release of any Person or entity liable for any such payment; and
(viii) consent to the addition of any and all other makers, endorsers,
guarantors and other obligors for any payment hereunder, and to the acceptance
of any and all other security for any payment hereunder, and agree that the
addition of any such obligors or security shall not affect the liability of the
parties hereto for any payment hereunder.

(c) Nothing herein shall be construed as prohibiting the Servicer, the Trustee,
the Collateral Agent, the Trust Collateral Agent, the Backup Servicer, the
Seller, the Issuer and the Custodian from pursuing any rights or remedies it may
have against any other Person in a separate legal proceeding.

Section 4.04. Assignments; Reinsurance; Third-party Rights.

(a) This Insurance Agreement shall be a continuing obligation of the parties
hereto and shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns. None of the Servicer, the
Seller, the Issuer or the Custodian may assign its rights under this Insurance
Agreement, or delegate any of its duties hereunder, without the prior written
consent of the Insurer. None of the Trustee, the Collateral Agent, the Trust
Collateral Agent or the Backup Servicer may assign its rights under this
Insurance Agreement, or delegate any of its duties hereunder, without the prior
written consent of the Insurer, which consent shall not be unreasonably withheld
or delayed. Any assignment made in violation of this Insurance Agreement shall
be null and void.

(b) The Insurer shall have the right to give participations in its rights under
this Insurance Agreement and to enter into contracts of reinsurance with respect
to the Policy upon such terms and conditions as the Insurer may in its
discretion determine; provided, however, that no such participation or
reinsurance agreement or arrangement shall relieve the Insurer of any of its
obligations hereunder or under the Policy.

(c) In addition, the Insurer shall be entitled to assign or pledge to any bank
or other lender providing liquidity or credit with respect to the Transaction or
the obligations of the Insurer in connection therewith any rights of the Insurer
under the Transaction Documents or with respect to any real or personal property
or other interests pledged to

 

35



--------------------------------------------------------------------------------

the Insurer, or in which the Insurer has a security interest, in connection with
the Transaction.

(d) Except as provided herein with respect to participants and reinsurers,
nothing in this Insurance Agreement shall confer any right, remedy or claim,
express or implied, upon any Person, including, particularly, any Owner, other
than the Insurer against the Servicer, the Trustee, the Collateral Agent, the
Trust Collateral Agent, the Backup Servicer, the Seller, the Issuer or the
Custodian, and all the terms, covenants, conditions, promises and agreements
contained herein shall be for the sole and exclusive benefit of the parties
hereto and their successors and permitted assigns. Neither the Trustee nor any
Owner shall have any right to payment from any Premiums paid or payable
hereunder or under the Sale and Servicing Agreement or from any other amounts
paid by the Servicer, the Trustee, the Collateral Agent, the Trust Collateral
Agent, the Backup Servicer, the Seller, the Issuer or the Custodian pursuant to
Section 3.02, 3.03 or 3.04 hereof.

(e) The Servicer, the Trustee, the Collateral Agent, the Trust Collateral Agent,
the Backup Servicer, the Seller, the Issuer and the Custodian agree that the
Insurer shall have all rights of a third-party beneficiary in respect of the
Indenture and each other Transaction Document to which it is not a signing party
and hereby incorporate and restate their representations, warranties and
covenants as set forth therein for the benefit of the Insurer.

Section 4.05. Liability of the Insurer. Neither the Insurer nor any of its
officers, directors or employees shall be liable or responsible for (a) the use
that may be made of the Policy by the Trustee or the Trust Collateral Agent or
for any acts or omissions of the Trustee or the Trust Collateral Agent in
connection therewith or (b) the validity, sufficiency, accuracy or genuineness
of documents delivered to the Insurer (or its Fiscal Agent) in connection with
any claim under the Policy, or of any signatures thereon, even if such documents
or signatures should in fact prove to be in any or all respects invalid,
insufficient, fraudulent or forged (unless the Insurer shall have actual
knowledge thereof). In furtherance and not in limitation of the foregoing, the
Insurer (or its Fiscal Agent) may accept documents that appear on their face to
be in order, without responsibility for further investigation.

Section 4.06. Parties Will Not Institute Insolvency Proceedings. So long as this
Agreement is in effect, and for one year following its termination, none of the
parties hereto will file any involuntary petition or otherwise institute any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding or
other proceedings under any federal or state bankruptcy or similar law against
the Issuer or the Seller.

Section 4.07. Trustee, Custodian, Trust Collateral Agent, Collateral Agent,
Backup Servicer, Seller, Issuer and Servicer To Join in Enforcement Action. To
the extent necessary to enforce any right of the Insurer in or remedy of the
Insurer under any Receivable, the Trust Collateral Agent, the Collateral Agent,
the Trustee, Custodian, Backup Servicer, Issuer, Seller and Servicer agree to
join in any action initiated by the Trust or the Insurer for the protection of
such right or exercise of such remedy.

 

36



--------------------------------------------------------------------------------

Section 4.08. Subrogation. To the extent of any payments under the Policy, the
Insurer shall be fully subrogated to any remedies against the Custodian, the
Seller or the Servicer or in respect of the Receivables available to the Trustee
or the Trust Collateral Agent under the Indenture and Sale and Servicing
Agreement. The Trustee and the Trust Collateral Agent acknowledge such
subrogation and, further, agrees to execute such instruments prepared by the
Insurer and to take such reasonable actions as, in the sole judgment of the
Insurer, are necessary to evidence such subrogation and to perfect the rights of
the Insurer to receive any moneys paid or payable under the Indenture or Sale
and Servicing Agreement.

Section 4.09. Insurer’s Rights Regarding Actions, Proceedings or Investigations.
Until the Obligations have been paid in full, all amounts owed to the Insurer
have been paid in full, this Insurance Agreement has terminated and the Policy
has been returned to the Insurer for cancellation, the following provisions
shall apply, it being expressly understood that none of the following costs
shall be borne by the Trustee:

(a) Notwithstanding anything contained herein or in the other Transaction
Documents to the contrary, the Insurer shall have the right to participate in,
to direct the enforcement or defense of, and, at the Insurer’s sole option, to
institute or assume the defense of, any action, proceeding or investigation that
could adversely affect the Issuer or the Collateral or the rights or obligations
of the Insurer hereunder or under the Policy or the Transaction Documents,
including (without limitation) any insolvency or bankruptcy proceeding in
respect of AmeriCredit, the Seller, the Issuer or any affiliate thereof.
Following notice to the Trustee, the Trust Collateral Agent and the Owner
Trustee the Insurer shall have exclusive right to determine, in its sole
discretion, the actions necessary to preserve and protect the Collateral. All
costs and expenses of the Insurer in connection with such action, proceeding or
investigation, including (without limitation) any judgment or settlement entered
into affecting the Insurer or the Insurer’s interests, shall be included in
amounts reimbursable to the Insurer under Section 5.7 of the Sale and Servicing
Agreement.

(b) In connection with any action, proceeding or investigation that could
adversely affect the Collateral or the Issuer or the rights or obligations of
the Insurer hereunder or under the Policy or the Transaction Documents,
including (without limitation) any insolvency or bankruptcy proceeding in
respect of AmeriCredit, the Seller, the Issuer or any affiliate thereof, the
Trustee, the Trust Collateral Agent and the Issuer hereby agree to cooperate
with, and to take such action as directed by, the Insurer, including (without
limitation) entering into such agreements and settlements as the Insurer shall
direct, in its sole discretion without the consent of the Noteholders.
Notwithstanding any other provision herein or in any of the other Transaction
Documents, neither the Trustee nor the Trust Collateral Agent shall be liable to
the Insurer or the Noteholders for any such action that conforms to the
direction of the Insurer. The Trustee’s and the Trust’s reasonable out-of-pocket
costs and expenses (including attorneys’ fees and expenses) with respect to any
such action shall be reimbursed pursuant to Section 5.7 of the Sale and
Servicing Agreement.

(c) The Issuer, the Trust Collateral Agent and the Trustee hereby agree to
provide to the Insurer prompt written notice of any action, proceeding or
investigation that

 

37



--------------------------------------------------------------------------------

names the Issuer, the Owner Trustee, the Trust Collateral Agent or the Trustee
on behalf of the Secured Parties as a party or that involves the Issuer or the
Collateral or the rights or obligations of the Insurer hereunder or under the
Policy or the Transaction Documents, including (without limitation) any
insolvency or bankruptcy proceeding in respect of AmeriCredit, the Seller, the
Issuer or any affiliate thereof.

(d) So long as an Insurer Default shall not have occurred and be continuing,
none of the Issuer, the Trustee nor the Trust Collateral Agent shall, without
the Insurer’s prior written consent, with such consent not to be unreasonably
withheld, or unless directed by the Insurer, undertake or join any litigation or
agree to any settlement of any action, proceeding or investigation affecting the
Collateral or the Issuer or the rights or obligations of the Insurer hereunder
or under the Policy or the Transaction Documents.

(e) The Trustee agrees that Insurer shall have such rights as set forth in this
Section, which are in addition to any rights of the Insurer pursuant to the
other provisions of the Transaction Documents, that the rights set forth in this
Section may be exercised by the Insurer, in its sole discretion, without the
need for the consent or approval of the Issuer, the Trust Collateral Agent, or
the Trustee, notwithstanding any other provision contained herein or in any of
the other Transaction Documents, and that nothing contained in this Section
shall be deemed to be an obligation of the Insurer to exercise any of the rights
provided for herein.

ARTICLE V

DEFAULTS; REMEDIES

Section 5.01. Defaults. The occurrence of any of the following events shall
constitute an Insurance Agreement Event of Default hereunder:

(a) any representation or warranty made by AmeriCredit, the Servicer, Trust
Collateral Agent, the Collateral Agent, the Trustee, the Backup Servicer, the
Seller or the Custodian hereunder or under the Transaction Documents, or in any
certificate furnished hereunder or under the Transaction Documents, shall prove
to be untrue or incomplete in any material respect and such untrue
representation or warranty is not cured within any applicable grace period
contained in the applicable Transaction Document;

(b) (i) AmeriCredit, the Servicer, the Trustee, the Trust Collateral Agent, the
Collateral Agent, the Backup Servicer, the Seller, the Issuer or the Custodian
shall fail to pay when due any amount payable by AmeriCredit, the Servicer, the
Trustee, the Trust Collateral Agent, the Collateral Agent, the Backup Servicer,
the Seller or the Custodian hereunder or under any Transaction Document and such
failure continues for the length of any cure period contained in the related
Transaction Document, or (ii) a legislative body has enacted any law that
declares or a court of competent jurisdiction shall find or rule that any
Transaction Document is not valid and binding on AmeriCredit, the Servicer, the
Trustee, the Trust Collateral Agent, the Collateral Agent, the Backup Servicer,
the Seller, the Issuer or the Custodian;

 

38



--------------------------------------------------------------------------------

(c) the occurrence and continuance of a “Event of Default” under the Indenture
(as defined therein);

(d) any failure on the part of AmeriCredit, the Servicer, the Trustee, the
Collateral Agent, the Collateral Agent, the Backup Servicer, the Seller, the
Issuer or the Custodian duly to observe or perform in any material respect any
other of the covenants or agreements on the part of AmeriCredit, the Servicer,
the Trustee, the Trust Collateral Agent, the Collateral Agent, the Backup
Servicer, the Seller, the Issuer or the Custodian contained in this Insurance
Agreement or in any other Transaction Document which continues unremedied for a
period of 30 days with respect to this Insurance Agreement, or, with respect to
any other Transaction Document, beyond any cure period provided for therein,
after the date on which written notice of such failure, requiring the same to be
remedied, shall have been given to AmeriCredit, the Servicer, the Backup
Servicer, the Seller, the Issuer or the Custodian as applicable, by the Insurer
(with a copy to the Trustee) or by the Trustee, the Trust Collateral Agent, or
the Collateral Agent (with a copy to the Insurer);

(e) decree or order of a court or agency or supervisory authority having
jurisdiction in the premises in an involuntary case under any present or future
federal or state bankruptcy, insolvency or similar law or the appointment of a
conservator or receiver or liquidator or other similar official in any
insolvency, readjustment of debt, marshalling of assets and liabilities or
similar proceedings, or for the winding-up or liquidation of its affairs, shall
have been entered against AmeriCredit, the Servicer, the Trustee, the Trust
Collateral Agent, the Collateral Agent, the Backup Servicer, the Seller, the
Issuer or the Custodian and such decree or order shall have remained in force
undischarged or unstayed for a period of 90 consecutive days;

(f) AmeriCredit, the Servicer, the Trustee, the Trust Collateral Agent, the
Collateral Agent, the Backup Servicer, the Seller, the Issuer or the Custodian
shall consent to the appointment of a conservator or receiver or liquidator or
other similar official in any insolvency, readjustment of debt, marshalling of
assets and liabilities or similar proceedings of or relating to AmeriCredit, the
Servicer, the Trustee, the Trust Collateral Agent, the Collateral Agent, the
Backup Servicer, the Seller, the Issuer or the Custodian or of or relating to
all or substantially all of the property of either;

(g) AmeriCredit, the Servicer, the Trustee, the Trust Collateral Agent, the
Collateral Agent, the Backup Servicer, the Seller, the Issuer or the Custodian
shall admit in writing its inability to pay its debts generally as they become
due, file a petition to take advantage of or otherwise voluntarily commence a
case or proceeding under any applicable bankruptcy, insolvency, reorganization
or other similar statute, make an assignment for the benefit of its creditors or
voluntarily suspend payment of its obligations;

(h) the occurrence and continuance of an “Servicer Termination Event” under the
Sale and Servicing Agreement (as defined therein);

 

39



--------------------------------------------------------------------------------

(i) the failure of the Seller, the Issuer or AmeriCredit to comply with, or
maintain the accuracy of, the Opinion Facts and Assumptions;

(j) the occurrence of a Level 2 Trigger Event (as defined in the Spread Account
Agreement);

(k) [RESERVED];

(l) AmeriCredit is removed as servicer, or is provided with a notice of servicer
non-renewal or non-extension pursuant to the sale and servicing agreement
relating to the Master Warehouse Facility;

(m) [RESERVED];

(n) (i) the Tangible Net Worth of AmeriCredit Corp. shall be less than the sum
of (a) $1,900,000,000 and (b) 75% of the cumulative positive net income (without
deduction for negative net income) of AmeriCredit Corp. for each fiscal quarter
having been completed since March 31, 2005, as reported in each annual report on
Form 10-K and periodic report on Form 10-Q filed by AmeriCredit Corp. with the
Commission and (c) 75% of the net proceeds of any equity issued by AmeriCredit
Corp. since June 30, 2005 (excluding any equity issued pursuant to equity
incentive plans for employees and board members) minus (d) the lesser of
(x) $400,000,000 and (y) the purchase price of all common stock of AmeriCredit
Corp. repurchased after March 31, 2005, or (ii) upon the completion of any stock
repurchase by AmeriCredit Corp., AmeriCredit Corp. shall have a Corporate
Liquidity Pool of less than $200,000,000;

(o) [RESERVED];

(p) The average of the Monthly Extension Rates calculated with respect to three
consecutive calendar months exceeds 4% and the Servicer fails to purchase
Receivables within 30 days in accordance with Section 4.2(c) of the Sale and
Servicing Agreement;

(q) The Insurer makes a payment under the Policy.

Section 5.02. Remedies; No Remedy Exclusive.

(a) Upon the occurrence of an Insurance Agreement Event of Default, the Insurer
may exercise any one or more of the rights and remedies set forth below:

(i) exercise any rights and remedies under the Transaction Documents in
accordance with the terms of the Transaction Documents or direct the Trustee or
the Trust Collateral Agent to exercise such remedies in accordance with the
terms of the Transaction Documents; or

(ii) take whatever action at law or in equity as may appear necessary or
desirable in its judgment to collect the amounts then due under the Transaction
Documents or to enforce performance and observance of any obligation,

 

40



--------------------------------------------------------------------------------

agreement or covenant of the Servicer, the Trustee, the Trust Collateral Agent,
the Collateral Agent, the Backup Servicer, the Seller, the Issuer or the
Custodian under the Transaction Documents.

(b) Unless otherwise expressly provided, no remedy herein conferred upon or
reserved is intended to be exclusive of any other available remedy, but each
remedy shall be cumulative and shall be in addition to other remedies given
under the Transaction Documents or existing at law or in equity. No delay or
omission to exercise any right or power accruing under the Transaction Documents
upon the happening of any event set forth in Section 5.01 hereof shall impair
any such right or power or shall be construed to be a waiver thereof, but any
such right and power may be exercised from time to time and as often as may be
deemed expedient. In order to entitle the Insurer to exercise any remedy
reserved to the Insurer in this Article, it shall not be necessary to give any
notice other than such notice as may be required in this Article V.

Section 5.03. Waivers.

(a) No failure by the Insurer to exercise, and no delay by the Insurer in
exercising, any right hereunder shall operate as a waiver thereof. The exercise
by the Insurer of any right hereunder shall not preclude the exercise of any
other right, and the remedies provided herein to the Insurer are declared in
every case to be cumulative and not exclusive of any remedies provided by law or
equity.

(b) The Insurer shall have the right, to be exercised in its complete
discretion, to waive any Insurance Agreement Event of Default hereunder, by a
writing setting forth the terms, conditions and extent of such waiver signed by
the Insurer and delivered to the Servicer, the Trustee, the Trust Collateral
Agent, the Collateral Agent, the Backup Servicer, the Seller, the Issuer or the
Custodian. Unless such writing expressly provides to the contrary, any waiver so
granted shall extend only to the specific event or occurrence which gave rise to
the Insurance Agreement Event of Default so waived and not to any other similar
event or occurrence which occurs subsequent to the date of such waiver.

ARTICLE VI

MISCELLANEOUS

Section 6.01. Amendments, Etc. This Insurance Agreement may be amended, modified
or terminated only by written instrument or written instruments signed by the
parties hereto. The Servicer agrees to promptly provide a copy of any amendment
to this Insurance Agreement to the Collateral Agent, S&P and Moody’s. No act or
course of dealing shall be deemed to constitute an amendment, modification or
termination hereof.

 

41



--------------------------------------------------------------------------------

Section 6.02. Notices. All demands, notices and other communications to be given
hereunder shall be in writing (except as otherwise specifically provided herein)
and shall be mailed by registered mail or personally delivered or telecopied to
the recipient as follows:

 

  (a) To the Insurer:

MBIA Insurance Corporation

113 King Street

Armonk, NY 10504

Attention: Insured Portfolio Management-Structured Finance (IPM-SF)

                 (AmeriCredit Automobile Receivables Trust 2006-R-M)

Facsimile: (914) 765-3810

Confirmation: (914) 765-3781

(in each case in which notice or other communication to the Insurer refers to an
Insurance Agreement Event of Default, a claim on the Policy or with respect to
which failure on the part of the Insurer to respond shall be deemed to
constitute consent or acceptance, then a copy of such notice or other
communication should also be sent to the attention of each of the general
counsel and the Insurer and shall be marked to indicate “URGENT MATERIAL
ENCLOSED.”)

 

  (b) To the Seller:

AFS SenSub Corp.

2265 B Renaissance Drive, Suite 17

Las Vegas, Nevada 89119

Attention: Chief Financial Officer

 

  (c) To the Servicer and the Custodian:

AmeriCredit Financial Services, Inc.

801 Cherry Street

Suite 3900

Fort Worth, Texas 76102

Attention: Chief Financial Officer

Facsimile: (817) 302-7082

Confirmation: (817) 302-7915

 

  (d) To the Collateral Agent, Trust Collateral Agent, the Trustee and the
Backup Servicer:

Wells Fargo Bank, National Association

Sixth Street and Marquette Avenue

MAC N9311-161

Minneapolis, Minnesota 55479

Attention: AmeriCredit Automobile Receivables Trust 2006-R-M

Facsimile: (612) 667-3539

Confirmation: (612) 667-7181

 

42



--------------------------------------------------------------------------------

  (e) To the Issuer:

AmeriCredit Automotive Receivables Trust 2006-R-M

c/o Wilmington Trust Company

Rodney Square North

1100 North Market Street

Wilmington, DE 19890-0001

Attention: Corporate Trust Administration

With a copy to the Servicer at the address set forth above.

A party may specify an additional or different address or addresses by writing
mailed or delivered to the other parties as aforesaid. All such notices and
other communications shall be effective upon receipt.

Section 6.03. Severability. In the event that any provision of this Insurance
Agreement shall be held invalid or unenforceable by any court of competent
jurisdiction, the parties hereto agree that such holding shall not invalidate or
render unenforceable any other provision hereof. The parties hereto further
agree that the holding by any court of competent jurisdiction that any remedy
pursued by any party hereto is unavailable or unenforceable shall not affect in
any way the ability of such party to pursue any other remedy available to it.

Section 6.04. Governing Law. THIS INSURANCE AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CHOICE OF LAW PROVISIONS.

Section 6.05. Consent to Jurisdiction.

(a) The parties hereto hereby irrevocably submit to the jurisdiction of the
United States District Court for the Southern District of New York and any court
in the State of New York located in the City and County of New York, and any
appellate court from any thereof, in any action, suit or proceeding brought
against it and to or in connection with any of the Transaction Documents or the
transactions contemplated thereunder or for recognition or enforcement of any
judgment, and the parties hereto hereby irrevocably and unconditionally agree
that all claims in respect of any such action or proceeding may be heard or
determined in such New York state court or, to the extent permitted by law, in
such federal court. The parties hereto agree that a final judgment in any such
action, suit or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. To
the extent permitted by applicable law, the parties hereto hereby waive and
agree not to assert by way of motion, as a defense or otherwise in any such
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of such courts, that the suit, action or proceeding is brought in
an inconvenient forum, that the venue of the suit, action or proceeding is
improper or that the related documents or the subject matter thereof may not be
litigated in or by such courts.

 

43



--------------------------------------------------------------------------------

(b) To the extent permitted by applicable law, the parties hereto shall not seek
and hereby waive the right to any review of the judgment of any such court by
any court of any other nation or jurisdiction which may be called upon to grant
an enforcement of such judgment.

(c) Except as provided in Section 4.06 herein, nothing contained in this
Insurance Agreement shall limit or affect the Insurer’s right to serve process
in any other manner permitted by law or to start legal proceedings relating to
any of the Transaction Documents against any party hereto or its or their
property in the courts of any jurisdiction.

Section 6.06. Consent of the Insurer. In the event that the consent of the
Insurer is required under any of the Transaction Documents, the determination
whether to grant or withhold such consent shall be made by the Insurer in its
sole discretion without any implied duty towards any other Person.

Section 6.07. Counterparts. This Insurance Agreement may be executed in
counterparts by the parties hereto, and all such counterparts shall constitute
one and the same instrument.

Section 6.08. Headings. The headings of Articles and Sections and the Table of
Contents contained in this Insurance Agreement are provided for convenience
only. They form no part of this Insurance Agreement and shall not affect its
construction or interpretation. Unless otherwise indicated, all references to
Articles and Sections in this Insurance Agreement refer to the corresponding
Articles and Sections of this Insurance Agreement.

Section 6.09. Trial by Jury Waived. Each party hereto hereby waives, to the
fullest extent permitted by law, any right to a trial by jury in respect of any
litigation arising directly or indirectly out of, under or in connection with
any of the Transaction Documents or any of the transactions contemplated
thereunder. Each party hereto (a) certifies that no representative, agent or
attorney of any party hereto has represented, expressly or otherwise, that it
would not, in the event of litigation, seek to enforce the foregoing waiver and
(b) acknowledges that it has been induced to enter into the Transaction
Documents to which it is a party by, among other things, this waiver.

Section 6.10. Limited Liability. No recourse under any Transaction Document
shall be had against, and no personal liability shall attach to, any officer,
employee, director, affiliate, trustee or shareholder of any party hereto, as
such, by the enforcement of any assessment or by any legal or equitable
proceeding, by virtue of any statute or otherwise in respect of any of the
Transaction Documents, the Obligations or the Policy, it being expressly agreed
and understood that each Transaction Document is solely a corporate obligation
of each party hereto, and that any and all personal liability, either at common
law or in equity, or by statute or constitution, of every such officer,
employee, director, affiliate or shareholder for breaches by any party hereto of
any obligations under any Transaction Document is hereby expressly waived as a
condition of and in consideration for the execution and delivery of this
Insurance Agreement.

 

44



--------------------------------------------------------------------------------

Section 6.11. Entire Agreement. The Transaction Documents and the Policy set
forth the entire agreement between the parties with respect to the subject
matter thereof, and this Insurance Agreement supersedes and replaces any
agreement or understanding that may have existed between the parties prior to
the date hereof in respect of such subject matter.

[Remainder of page intentionally blank; signature page follows]

 

45



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Insurance Agreement,
all as of the day and year first above mentioned.

 

MBIA INSURANCE CORPORATION

By:  

/s/ Stephanie Taylor Ciavarello

Title:

 

Assistant Secretary

AMERICREDIT FINANCIAL SERVICES, INC., Individually, as Custodian and as Servicer
By:  

/s/ Sheli Fitzgerald

Title:

 

Vice President, Structured Finance

AMERICREDIT AUTOMOBILE RECEIVABLES TRUST 2006-R-M, as Issuer

By: Wilmington Trust Company, not in its

individual capacity but solely as Owner Trustee

By:  

/s/ Joann A. Rozell

Title:

 

Assistant Vice President

AFS SENSUB CORP., as Seller By:  

/s/ Sheli Fitzgerald

Title:

 

Vice President, Structured Finance

WELLS FARGO BANK,

NATIONAL ASSOCIATION, as Trustee, as Trust Collateral Agent, as Collateral Agent
and as Backup Servicer

By:  

/s/ Marianna C. Stershic

Title:

 

Vice President